Exhibit 10.6

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF OVERLAND PASS PIPELINE COMPANY LLC

DATED MAY 31, 2006

BETWEEN

WILLIAMS FIELD SERVICES COMPANY, LLC

AND

ONEOK OVERLAND PASS HOLDINGS, L.L.C.



--------------------------------------------------------------------------------

Table of Contents

 

     Page

ARTICLE 1 SUBJECT MATTER. DEFINITIONS AND RULES OF CONSTRUCTION

   1

1.1

   Subject Matter    1

1.2

   Definitions    1

1.3

   Rules of Construction    10    (a)    General    10    (b)    Articles and
Sections    10

ARTICLE 2 ORGANIZATION AND CONDUCT OF BUSINESS

   10

2.1

   Company    10

2.2

   Continuation of Company    10

2.3

   Purpose    10

2.4

   Place of Business    10

2.5

   Term    11

2.6

   Business Opportunities; No Implied Duty    11

ARTICLE 3 CAPITAL STRUCTURE

   11

3.1

   Percentage Interests    11

3.2

   Capital Contributions    11    (a)    Contributions before Exercise of
Williams’ Option    11    (b)    Contributions after Exercise of Williams Option
   12    (c)    Funding Process    12

3.3

   No Voluntary Contributions; Interest    12

3.4

   Capital Accounts    12    (a)    Increases and Decreases    12    (b)   
Computation of Amounts    13    (c)    Transferees    14    (d)    Contributed
Unrealized Gains and Losses    14    (e)    Distributed Unrealized Gains and
Losses    14    (f)    Code Compliance    14

3.5

   Return of Capital    14

3.6

   Loans by Members    14

ARTICLE 4 ALLOCATIONS AND DISTRIBUTIONS

   15

4.1

   Allocations for Capital Account Purposes    15    (a)    Net Income    15   
(b)    Net Losses    15    (c)    Nonrecourse Liabilities    15    (d)   
Company Minimum Gain Chargeback    15    (e)    Chargeback of Minimum Gain
Attributable to Member Nonrecourse Debt    16    (f)    Qualified Income Offset
   16    (g)    Gross Income Allocations    16    (h)    Nonrecourse Deductions
   16    (i)    Member Nonrecourse Deductions    16    (j)    Code Section 754
Adjustments    17

4.2

   Allocations for Tax Purposes    17    (a)    Allocations of Gain, Loss, etc
   17    (b)    Book-Tax Disparities    17    (c)    Conventions / Allocations
   17    (d)    Section 743(b)    18    (e)    Recapture Income    18    (f)   
Section 754    18

 

-i-



--------------------------------------------------------------------------------

4.3

   Distributions    18

ARTICLE 5 MANAGEMENT

   18

5.1

   The Management Committee    18

5.2

   Composition; Removal and Replacement of Representative    19

5.3

   Independent Director    19

5.4

   Voting    20

5.5

   Meetings of Management Committee    20    (a)    Scheduling    21    (b)   
Conduct of Business    21    (c)    Quorum    21

5.6

   Remuneration    21

5.7

   Individual Action by Members    22

5.8

   Annual Business Plans    22    (a)    Fiscal Years    22    (b)   
Over-Expenditures and Other Material Modifications    22

ARTICLE 6 INDEMNIFICATION; LIMITATIONS ON LIABILITY

   23

6.1

   Indemnification by the Company    23

6.2

   Indemnification by the Members    23

6.3

   Defense of Action    23

6.4

   Limited Liability of Members    24

ARTICLE 7 OPERATION OF COMPANY

   24

7.1

   Operator    24

7.2

   Expenses    25

7.3

   Change of Operator    25    (a)    Change in Majority    25    (b)    Other
   25

ARTICLE 8 TRANSFER OF INTERESTS

   25

8.1

   Restrictions on Transfer    25    (a)    Consent    25    (b)    Certain
Prohibited Transfers    26    (c)    Defaulting_Members    26    (d)    Effect
of Prohibited Transfers    26

8.2

   Possible Additional Restrictions on Transfer    26

8.3

   Right of First Offer    26    (a)    Initial Offer to Members    27    (b)   
Negotiation with Third Party    27    (c)    Applicability of Transfer
Restrictions    27

8.4

   Substituted Members    27

8.5

   Documentation; Validity of Transfer    28

8.6

   Covenant Not to Withdraw or Dissolve    28

8.7

   Option to Williams Member    29

ARTICLE 9 DEFAULT

   30

9.1

   Events of Default    30

9.2

   Consequences of Default    31    (a)    Suspension of Distributions in the
case of Monetary Default    31    (b)    Options of Nondefaulting Members    31

ARTICLE 10 DISSOLUTION AND LIQUIDATION

   31

10.1

   Dissolution    31

10.2

   Liquidation    32    (a)    Procedures    32

 

-ii-



--------------------------------------------------------------------------------

   (b)    Distributions    32    (c)    Capital Account Deficits; Termination   
33

ARTICLE 11 FINANCIAL MATTERS

   33

11.1

   Books and Records    33

11.2

   Financial Reports    33

11.3

   Accounts    34

11.4

   Tax Matters    34    (a)    Tax Matters Partner    34    (b)    Tax
Information    35    (c)    Tax Elections    35    (d)    Notices    35    (e)
   Filing of Returns    35

ARTICLE 12 MISCELLANEOUS

   35

12.1

   Notices    35

12.2

   Amendment    37

12.3

   Governing Law    37

12.4

   Binding Effect    37

12.5

   No Third Party Rights    37

12.6

   Counterparts    37

12.7

   Invalidity    37

12.8

   Entire Agreement    38

12.9

   Expenses    38

12.10

   Waiver    38

12.11

   Dispute Resolution    38    (a)    Scope    38    (b)    Senior Party
Negotiation    38    (c)    Mediation    39    (d)    Arbitration    39    (e)
   Continued Performance    40

12.12

   Disclosure    40

12.13

   Brokers and Finder    40

12.14

   Further Assurances    40

12.15

   Section Headings    40

12.16

   Waiver of Certain Damages    40

12.17

   Reserved    40

12.18

   Confidentiality    40

ARTICLE 13 FORCE MAJEURE

   41

13.1

   Excuse by Force Majeure    41

13.2

   Definition of Force Majeure    41

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF OVERLAND PASS PIPELINE COMPANY LLC

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”),
dated as of May 31, 2006, by and between WILLIAMS FIELD SERVICES COMPANY, LLC
(the “Williams Member”), a Delaware limited liability company, and ONEOK
OVERLAND PASS HOLDINGS, L.L.C., an Oklahoma limited liability company (the
“ONEOK Member”).

ARTICLE 1

SUBJECT MATTER. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Subject Matter. This Agreement amends and restates in its entirety the
Operating Agreement of Overland Pass Pipeline Company LLC, a Delaware limited
liability company (the “Company”), dated as of February 15, 2006 (the “Initial
Agreement”), by the Williams Member, as the sole member.

1.2 Definitions. For purposes of this Agreement, including the Schedules and
Exhibits hereto, the terms defined in this Section 1.2 shall have the meanings
herein assigned to them and the capitalized terms defined elsewhere in this
Agreement, by inclusion in quotation marks and parentheses, shall have the
meanings so ascribed to them.

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each taxable year of the Company, (a) increased by any amounts
that such Member is obligated to restore under the standards set by Treasury
Regulation section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
pursuant to the penultimate sentences of Treasury Regulation sections
1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by (i) the amount of all
losses and deductions that, as of the end of such taxable year, are reasonably
expected to be allocated to such Member in subsequent years under sections
704(e)(2) and 706(d) of the Code and Treasury Regulation section
1.751-l(b)(2)(ii), and (ii) the amount of all distributions that, as of the end
of such taxable year, are reasonably expected to be made to such Member in
subsequent years in accordance with the terms of this Agreement or otherwise to
the extent they exceed offsetting increases to such Member’s Capital Account
that are reasonably expected to occur during (or prior to) the year in which
such distributions are reasonably expected to be made (other than increases as a
result of a minimum chargeback pursuant to Section 4.1(d) or 4.1(e)). The
foregoing definition of Adjusted Capital Account is intended to comply with the
provisions of Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Property” means any property of the Company, the Carrying Value of
which has been adjusted pursuant to Section 3.4(d).

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person or, in the case of a Person that is a
limited partnership, an “Affiliate” shall include any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the general partner of such limited partnership. For the purposes



--------------------------------------------------------------------------------

of this definition, “control” means the ownership, directly or indirectly, of
more than fifty percent (50%) of the Voting Stock, of such Person; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreed Value” of any Contributed Property or Adjusted Property means the fair
market value of such property or other consideration at the time of contribution
as determined by the Company (but only in the absence of a negotiated
determination of fair market value among Members, in which case such negotiated
value shall be accepted as the Agreed Value) using such reasonable method of
valuation as it may adopt. In the absence of a negotiated allocation among the
Members (if such negotiated allocation exists, the negotiated allocation will be
conclusive), the Company shall, in its sole discretion, use such method as it
deems reasonable and appropriate to allocate the aggregate Agreed Value of
Contributed Properties or Adjusted Property in a single or integrated
transaction among such properties on a basis proportional to their fair market
value.

“Agreement” has the meaning ascribed to such term in the preamble.

“Allocation Period” shall have the meaning ascribed to such term in Section 4.1.

“Annual Business Plan” shall have the meaning ascribed to such term in Section
5.8

“Available Cash” means, with respect to any Quarter ending prior to the
dissolution or liquidation of the Company, and without duplication:

(a) the sum of (i) all cash and cash equivalents of the Company on hand at the
end of such Quarter and, in the sole discretion of the Management Committee,
(ii) all additional cash and cash equivalents of the Company on hand, if any, on
the date of determination of Available Cash with respect to such Quarter, less

(b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Management Committee to (i) provide for the proper
conduct of the business of the Company (including reserves for future capital
expenditures and for anticipated future credit needs of the Company) subsequent
to such Quarter and (ii) comply with applicable Law or any loan agreement,
security agreement, mortgage, debt instrument or other agreement or obligation
to which the Company is a party or by which it is bound or its assets are
subject; provided, however, that distributions made by the Company or cash
reserves established, increased or reduced after the end of such Quarter but on
or before the date of determination of Available Cash with respect to such
Quarter shall be deemed to have been made, established, increased or reduced,
for purposes of determining Available Cash, within such Quarter if the
Management Committee so determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a liquidation or dissolution of the Company occurs and any subsequent
Quarter shall equal zero.

“Bankruptcy” means (i) the filing of any petition or the commencement of any
suit or proceeding by an individual or entity pursuant to Bankruptcy Law seeking
an order for relief, liquidation, reorganization or protection from creditors,
(ii) the entry of an order for relief against an individual or entity pursuant
to Bankruptcy Law, or (iii) the appointment of a receiver, trustee or custodian
for a substantial portion of the individual’s or entity’s assets or property,
provided

 

-2-



--------------------------------------------------------------------------------

such order for relief, liquidation, reorganization or protection from creditors
is not dismissed within sixty (60) days after such appointment of a receiver,
trustee or custodian.

“Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or state Law
for the relief of debtors.

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Member’s share of the Company’s Book Tax Disparities in all Contributed Property
and Adjusted Property will be reflected by the difference between such Member’s
Capital Account balance as maintained pursuant to Section 3.4 and the
hypothetical balance of such Member’s Capital Account computed as if it had been
maintained strictly in accordance with federal income tax accounting principles.
The determination of Book Tax Disparity and a Member’s share thereof shall be
determined consistently with section 1.704-3(d) of the Treasury Regulations.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the State of Oklahoma are permitted or required to close.

“Capital Account” means the capital account maintained for each Member for
purposes of section 704(b) of the Code as described in Section 3.4.

“Capital Contribution” means, with respect to any Member, the amount of capital
contributed by such Member to the Company in accordance with Article 3 of this
Agreement.

“Capital Contribution Shortfall” shall have the meaning ascribed to such term in
Section 3.2(c).

“Carrying Value” means (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions relating to such property charged to
the Members’ Capital Accounts, and (b) with respect to any other Company
property, the adjusted basis of such property for federal income tax purposes,
all as of the time of determination. The Carrying Value of any property shall be
adjusted from time to time in accordance with Section 3.4(d) and to reflect
changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Company properties, as deemed appropriate by the Company.

“Certificates” shall have the meaning ascribed to such term in Section 12.17.

“Certificate of Formation” means the certificate of formation of the Company, as
amended or restated from time to time, filed in the Office of the Secretary of
State of the State of Delaware in accordance with the Delaware Act.

“Change of Ownership” means, with respect to any Person, a change, directly or
indirectly, in the ownership or control of 50% or more of the Equity of such
Person or in the ownership of all or substantially all of its assets.

 

-3-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning ascribed to such term in Section 1.1.

“Company Delegates” shall have the meaning ascribed to such term in Section 6.1.

“Company Indemnitee” shall have the meaning ascribed to such term in
Section 6.1.

“Company Minimum Gain” means the amount determined pursuant to Treasury
Regulation section 1.704-2(d).

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash or cash equivalents,
contributed to the Company by a Member. Once the Carrying Value of a Contributed
Property is adjusted pursuant to Section 3.4(d), such property shall no longer
constitute a Contributed Property for purposes of Section 4.2, but shall be
deemed an Adjusted Property for such purposes.

“Default” shall have the meaning ascribed to such term in Section 9.1.

“Defaulting Member” shall have the meaning ascribed to such term in Section 9.1.

“Default Rate,” means interest at the lesser of (i) the rate per annum equal to
the prime rate of Citibank, N.A. as announced by such bank plus two percent
(2%) or (ii) the maximum rate allowed by law.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§
18-101, et seq., as amended from time to time.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation section
1.752-2(a).

“Emergency” shall have the meaning ascribed to such term in Section 5.8(b).

“Equity” means common stock in the case of a corporation, membership interest in
the case of a limited liability company, a partnership interest in the case of a
partnership or other similar interest in the case of another Person.

“Event of Default” shall have the meaning ascribed to such term in Section 9.1.

“Fiscal Year” means (i) the period of time commencing on the effective date of
the Initial Agreement and ending on December 31, 2006, in the case of the first
Fiscal Year of the Company or (ii) in the case of subsequent years, any
subsequent twelve (12) month period commencing on January 1 and ending on
December 31.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GAAP Capital Account” means the capital account maintained in accordance with
GAAP for purposes of the annual financial statements referred to in
Section 11.2.

 

-4-



--------------------------------------------------------------------------------

“Governmental Body” means a government organization, subdivision, court, agency
or authority thereof, whether foreign or domestic.

“Indemnified Party” shall have the meaning ascribed to such term in Section 6.3.

“Indemnifying Party” shall have the meaning ascribed to such term in
Section 6.3.

“Independent Director” shall have the meaning ascribed to such term in
Section 5.3.

“Initial Agreement” shall have the meaning ascribed to such term in Section 1.1.

“Interest” means the ownership interest of a Member in the Company (which shall
be considered intangible personal property for all purposes) consisting of
(i) such Member’s right to receive its Percentage Interest of the Company’s
profits, losses, allocations and distributions and (ii) such Member’s right to
vote or grant or withhold consents with respect to matters related to the
Company as provided herein or in the Delaware Act.

“Internal Transfer” shall have the meaning ascribed to such term in Section 8.1.

“Internal Transferee” shall have the meaning ascribed to such term in
Section 8.1.

“In-Service Date” shall mean that date on which the Overland Pass Pipeline,
constructed in accordance with the Project Scope (as amended, if applicable, by
mutual agreement of the parties), has achieved startup and is placed in service
to move NGLs for the shipper(s) for revenue generating purposes, as determined
by the Management Committee, or such other date as is set by the Management
Committee.

“Laws” means all applicable statutes, law, rules, regulations, orders,
ordinances, judgments and decrees of any Governmental Body, including the common
or civil law of any Governmental Body.

“Liabilities” shall have the meaning ascribed to such term in Section 6.1.

“Liquidator” shall have the meaning ascribed to such term in Section 10.2(a).

“Majority” means one or more Members having among them more than fifty percent
(50%) of the Interests of all Members entitled to vote.

“Management Committee” means the committee comprised of the individuals
designated by the Members pursuant to Section 5.2 hereof and all other
individuals who may from time to time be duly appointed by the Members to serve
as representatives on such committee in accordance with the provisions hereof,
in each case so long as such individual shall continue in such capacity in
accordance with the terms hereof. References herein to the Management Committee
shall refer to such individuals collectively in their capacity as
representatives on such committee.

“Marketed Interest” shall have the meaning ascribed to such term in Section 8.3.

 

-5-



--------------------------------------------------------------------------------

“Member Indemnitee” shall have the meaning ascribed to such term in Section 6.2.

“Members” means the Williams Member, the ONEOK Member and any other Persons who
are admitted as Members in the Company pursuant to this Agreement, but does not
include any Person who has ceased to be a Member in the Company.

“Minimum Gain Attributable to Member Nonrecourse Debt” means that amount
determined in accordance with the principles of Regulation section
1.704-2(i)(3).

“Monetary Default” shall have the meaning ascribed to such term in Section 9.1.

“Negotiation Period” shall have the meaning ascribed to such term in
Section 8.3.

“Net Agreed Value” means (i) in the case of any Contributed Property, the fair
market value of such property reduced by any liabilities either assumed by the
Company upon such contribution or to which such property is subject when
contributed, and (ii) in the case of any property distributed to a Member by the
Company, the Company’s Carrying Value of such property at the time such property
is distributed, reduced by any indebtedness either assumed by such Member upon
such distribution or to which such property is subject at the time of
distribution as determined under section 752 of the Code.

“Net Income” means, for any taxable period, the excess, if any, of the Company’s
items of income and gain for such taxable period over the Company’s items of
loss and deduction for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 3.4(b)
and shall not include any items specifically allocated under Sections 4.1(d)
through 4.1(j). For purposes of Sections 4.1(a) and (b), in determining whether
Net Income has been allocated to any Member for any previous taxable period, any
Unrealized Gain or Unrealized Loss allocated pursuant to Section 3.4(d) shall be
treated as an item of gain or loss to be allocated pursuant to Section 4.1.

“Net Loss” means, for any taxable period, the excess, if any, of the Company’s
items of loss and deduction for such taxable period over the Company’s items of
income and gain for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 3.4(b) and shall not
include any items specifically allocated under Sections 4.1(d) through 4.1(j).
For purposes of Sections 4.1(a) and (b), in determining whether Net Loss has
been allocated to any Member for any previous taxable period, any Unrealized
Gain or Unrealized Loss allocated pursuant to Section 3.4(d) shall be treated as
an item of gain or loss to be allocated pursuant to Section 4.1.

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members pursuant to Section 4.2(b)(i)(A) or 4.2(b)(ii)(A) if such properties
were disposed of in a taxable transaction in full satisfaction of such
liabilities and for no other consideration.

“Nonrecourse Debt” has the meaning set forth in Regulations section
1.704-2(b)(4).

 

-6-



--------------------------------------------------------------------------------

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (described in section 705(a)(2)(B) of the Code) that, in accordance
with the principles of Regulation section 1.704-2(b)(i) are attributable to a
Nonrecourse Liability.

“Nonrecourse Liability” has the meaning assigned to such term in Regulation
section 1.704-2(b)(3).

“Non-Defaulting Member” shall have the meaning ascribed to such term in
Section 9.1.

“Non-Funding Member” shall have the meaning ascribed to such term in
Section 3.2(c).

“Non-Selling Member” shall have the meaning ascribed to such term in
Section 8.3.

“Notice of Dispute” shall have the meaning ascribed to such term in
Section 12.11.

“Notice Period” shall have the meaning ascribed to such term in Section 8.3.

“ONEOK Member” has the meaning ascribed to such term in the preamble.

“Operator” shall have the meaning ascribed to such term in Section 7.1.

“Option Deadline Date” shall have the meaning ascribed to such term in
Section 8.7.

“Option Notice” shall have the meaning ascribed to such term in Section 8.7.

“Option Price” means the total assets of the Company minus the total liabilities
of the Company (excluding (i) amounts due or to become due to the ONEOK Member
or any Affiliates of the ONEOK Member under any note payable contemplated in
Section 3.2(a) and (ii) capitalized indirect overhead charges associated with
the construction of the Overland Pass Pipeline to the extent in excess of two
million five hundred thousand dollars ($2,500,000)) reflected on the audited
balance sheet for the end of the month immediately preceding the date of the
Option Notice, plus the amounts, if any, for which the Buyer Indemnified Parties
would have been entitled to receive indemnification under Section 9.1(a) of the
Purchase and Sale Agreement but for the limitation of the Ceiling Amount (as the
terms “Buyer Indemnified Parties” and “Ceiling Amount” are defined in the
Purchase and Sale Agreement) unless such amounts are already included in the
Option Price, multiplied times the Percentage Interest to be held by the
Williams Member upon closing of the option transaction, less any Capital
Contributions paid by the Williams Member prior to the end of such calendar
quarter.

“Overland Pass Pipeline” means the natural gas liquids (NGL) transportation
pipeline described in the Project Scope.

“Parent” means the Person with ultimate control of the Member and each of its
Affiliates, which (a) with respect to the Williams Member is The Williams
Companies, Inc., a Delaware corporation, (b) with respect to the ONEOK Member is
ONEOK, Inc., an Oklahoma corporation. For the purposes of this definition,
“control” means the ownership, directly or indirectly, of more than fifty
percent (50%) of the Voting Stock, of such Person.

 

-7-



--------------------------------------------------------------------------------

“Percentage Interest” means, with respect to a Member, the percentage set forth
opposite such Member’s name on Schedule 3.1, subject to adjustment pursuant to a
transfer of an Interest by a Member or the issuance of new Interests by the
Company, in either case, in compliance with the terms of this Agreement.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization or Governmental Body.

“Pipeline Costs” shall have the meaning ascribed to such term in Section 3.2.

“Pipeline Re-route” shall mean a change of route for the Overland Pass Pipeline
from that described in the Project Scope required by federal, state or local
laws, rules, regulations, permits, acts, orders or other directive of
Governmental Bodies and requiring, individually or in the aggregate, at least
thirty-five (35) additional miles of pipeline construction to complete the
Overland Pass Pipeline.

“Project Scope” shall mean the physical description of the natural gas liquids
transportation pipeline set forth on Exhibit A hereto, which such exhibit may be
modified in accordance with in this Agreement.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement by
and between the Williams Member and the ONEOK Member of dated May 2, 2006, as
amended as of May 31, 2006.

“Purchase Notice” shall have the meaning ascribed to such term in Section 8.3.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company.

“Recapture Income” means any gain recognized by the Company (computed without
regard to any adjustment required by section 734 or 743 of the Code) upon the
disposition of any property or asset of the Company, which gain is characterized
as ordinary income because it represents the recapture of deductions previously
taken with respect to such property or asset.

“Record Date” means the date established by the Members from time to time for
determining the identity of Members entitled to receive any distribution
pursuant to Section 4.3.

“Regulations” means the U.S. Treasury Regulations promulgated under the Code, as
in effect from time to time.

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes resulting from
a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 4.2(b)(ii)(A) or 4.2(b)(iii)(A), to eliminate Book Tax Disparities.

“Sale Offer” shall have the meaning ascribed to such term in Section 8.3.

 

-8-



--------------------------------------------------------------------------------

“Selling Member” shall have the meaning ascribed to such term in Section 8.3.

“Tax Matters Partner” shall have the meaning ascribed to such term in
Section 11.4.

“Transaction Documents” shall mean the Purchase and Sale Agreement dated May 2,
2006 and as amended as of May 31, 2006 between the Williams Member, as seller,
and the ONEOK Member, as buyer, for a ninety-nine percent (99%) limited
liability company membership interest in Overland Pass Pipeline Company LLC;
this Agreement and each of the following agreements, each of even date with this
Agreement: the Transportation Agreement; the Natural Gas Liquids Exchange
Agreement between Williams Power Company, Inc. and ONEOK Hydrocarbon, L.P.; the
Amended and Restated Master Netting, Setoff, and Security Agreement between
Williams Power Company, Inc. and ONEOK Hydrocarbon, L.P.; the Ethane Sales
Agreement between Williams Power Company, Inc. and ONEOK Hydrocarbon, L.P.; the
Agreement for the Operation of the Overland Pass Pipeline System between the
Company and ONEOK NGL Pipeline; L.P., the Fractionation Capacity Agreement
between the Company and ONEOK Hydrocarbon, L.P.; the Dedication Supply Agreement
among the Williams Member, Williams Power Company, Inc., the Company and ONEOK
Hydrocarbon, L.P.; the Transition Services Agreement between Seller and the
Company; the Connection Agreement between the Williams Member and Overland Pass
Pipeline Company LLC (for the Opal Plant); the Connection Agreement between the
Williams Member and Overland Pass Pipeline Company LLC (for the Echo Springs
Plant); and the Connection Agreement between Overland Pass Pipeline Company LLC
and ONEOK Hydrocarbon, L.P. (for the Fractionator).

“Transportation Agreement” shall mean that transportation agreement between
Williams Power Company, Inc. and the Company of even date with this Agreement.

“Third Party Action” shall have the meaning ascribed to such term in
Section 6.3.

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the fair market value of such
property as of such date over (b) the Carrying Value of such property as of such
date (prior to any adjustment to be made pursuant to Section 3.4(d) or 3.4(e) as
of such date). In determining such Unrealized Gain, the aggregate cash amount
and fair market value of a Company asset (including cash or cash equivalents)
shall be determined by the Company and agreed to by the Members using such
reasonable method of valuation as it may adopt.

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 3.4(d) or 3.4(e) as of such date) over (b) the fair market value of such
property as of such date. In determining such Unrealized Loss, the aggregate
cash amount and fair market value of a Company asset (including cash or cash
equivalents) shall be determined by the Company and agreed to by the Members
using such reasonable method of valuation as it may adopt.

“Voting Stock” means the securities or other ownership interest in any Person
which have ordinary voting power under ordinary circumstances for the election
of directors (or the equivalent) of such Person, and with respect to a Person
that is a limited partnership, means the

 

-9-



--------------------------------------------------------------------------------

securities or other ownership interest in the general partner of such Person
which have ordinary voting power under ordinary circumstances for the election
of directors (or the equivalent) of such general partner.

“Williams Member” has the meaning ascribed to such term in the preamble.

1.3 Rules of Construction. For purposes of this Agreement, including the
Exhibits and Schedules hereto:

(a) General. Unless the context otherwise requires, (i) “or” is not exclusive;
(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP; (iii) words in the singular include the plural and words
in the plural include the singular; (iv) words in the masculine include the
feminine and words in the feminine include the masculine; (v) any date specified
for any action that is not a Business Day shall be deemed to mean the first
Business Day after such date; (vi) a reference to a Member includes its
successors and permitted assigns and (vii) any reference to $ or dollars shall
be a reference to U.S. dollars.

(b) Articles and Sections. Reference to Articles and Sections are, unless
otherwise specified, to Articles and Sections of this Agreement.

ARTICLE 2

ORGANIZATION AND CONDUCT OF BUSINESS

2.1 Company. Subject to the terms and conditions of this Agreement, the Members
hereby agree to operate and manage the Company, a limited liability company
organized pursuant to the Delaware Act, which shall engage in the business
described herein.

2.2 Continuation of Company. The parties hereto hereby continue the limited
liability company formed on February 15, 2006 upon the filing of a Certificate
of Formation in the Office of the Secretary of State of the State of Delaware in
accordance with the requirements of the Delaware Act. From time to time, the
Company shall file such further certificates of formation, qualifications to do
business, fictitious name certificates or like filings in such jurisdictions as
may be necessary or appropriate in connection with the conduct of the Company’s
business or to provide notification of the limitation of liability of the
Members under applicable Law.

2.3 Purpose. The business and purposes of the Company shall be (i) to own and
operate the Overland Pass Pipeline and (ii) to engage in such other business
activities that may be undertaken by a limited liability company under the
Delaware Act as the Members may from time to time determine; provided, however,
that the Members determine, as of the date of the acquisition or commencement of
such other business activity referred to in (ii) above, that such activity
(a) generates “qualifying income” (as such term is defined pursuant to section
7704 of the Code) or (b) enhances the operations of an activity of the Company
that generates qualifying income.

2.4 Place of Business. The principal place of business of the Company shall be
the ONEOK Member’s offices at 100 W. 5th Street, Tulsa, Oklahoma or such other
place as the Members may from time to time determine. The registered office of
the Company in the State of Delaware shall be 1209 Orange Street, Wilmington,
Delaware, 19801, and the registered agent

 

-10-



--------------------------------------------------------------------------------

for service of process on the Company shall be The Corporation Trust Company
whose business address is the same as the Company’s registered office (or such
other registered office and registered agent as the Members may from time to
time select).

2.5 Term. The Company shall continue indefinitely unless dissolved in accordance
with Section 10.1.

2.6 Business Opportunities; No Implied Duty. Subject to the terms and conditions
set forth in this Agreement and the other Transaction Documents, the Members and
their respective Affiliates may engage, directly or indirectly, without the
consent of the other Members or the Company, in other business opportunities,
transactions, ventures or other arrangements of any nature or description,
independently or with others, including without limitation, business of a nature
which may be competitive with or the same as or similar to the business of the
Company, regardless of the geographic location of such business, and without any
duty or obligation to account to the other Members or the Company in connection
therewith.

ARTICLE 3

CAPITAL STRUCTURE

3.1 Percentage Interests. The Percentage Interests of the Members on the date
hereof are set forth on Schedule 3.1 hereto. Upon the transfer by a Member of
all or a portion of such Member’s Interest pursuant to Article 8 or the issuance
of new Interests by the Company in compliance with this Agreement, Schedule 3.1
shall be updated to reflect the Percentage Interests of the Members immediately
following such transfer.

3.2 Capital Contributions

(a) Contributions before Exercise of Williams’ Option.

Prior to the date the Williams Member closes the option transaction to acquire
additional Interests in accordance with Section 8.7, the ONEOK Member shall make
100% of Capital Contributions of cash, property or services as the Members
determine and approve pursuant to Section 5.4. The ONEOK Member specifically
commits it shall contribute one hundred percent (100%) of cash Capital
Contributions necessary to place the Overland Pass Pipeline into service in
accordance with the Project Scope (the “Pipeline Costs”); provided that, the
ONEOK Member may elect to satisfy this funding requirement by lending or
arranging for one or more loans to the Company from the ONEOK Member or an
Affiliate of the ONEOK Member at an annual interest rate not to exceed the
Default Rate; provided further that, upon Williams’ exercise of its option as
set forth in Section 8.7 and immediately prior to payment by Williams of the
purchase price for the Interests to be acquired, the ONEOK Member shall convert,
or cause the conversion of, any such loans to capital by contributing the
note(s) evidencing such loan(s) or otherwise. Notwithstanding the foregoing,
upon refusal, or failure on or before July 31, 2008, of the Bureau of Land
Management to issue a Record of Decision or similar order granting the Company
authorization to construct the Overland Pass Pipeline, or upon another event or
occurrence beyond the control of the Company, the ONEOK Member and/or the ONEOK
Member’s Affiliates that prevents the development and construction of the
Overland Pass Pipeline, despite the Company’s, the ONEOK Member’s and/or the
ONEOK Member’s Affiliates’ best efforts to

 

-11-



--------------------------------------------------------------------------------

cure, the ONEOK Member shall have no obligation to make any further Capital
Contributions; provided, however, that the exercise of such best efforts shall
not require an aggregate expenditure in excess of $80 million. Upon a Pipeline
Re-route, the Williams Member’s Affiliate shall pay an increased fee for
transportation according to the terms of the Transportation Agreement.

(b) Contributions after Exercise of Williams Option.

On and after the date the Williams Member closes the option transaction to
acquire additional Interests in accordance with Section 8.7, the Members shall
make Capital Contributions of cash, property or services as they determine and
approve pursuant to Section 5.4 in proportion to their respective Percentage
Interests in such amounts and on such dates as the Members may determine.

(c) Funding Process.

The Management Committee shall issue a written request to the appropriate
Member(s) in accordance with Sections 3.2(a) and (b) for payment of such cash
Capital Contributions on such due dates and in such amounts as the Members shall
have determined; provided, that the due date for any such cash Capital
Contribution shall be no less than five (5) days after the date such written
request is issued to the Members. All Capital Contributions received by the
Company after the due date specified in such written request shall be
accompanied by interest on such overdue amounts, which interest shall be payable
to the Company and shall accrue from and after such specified due dates until
paid at the Default Rate. If any Member (“Non-Funding Member”) fails to make a
Capital Contribution as determined and approved by the Members, or as requested
pursuant to and in accordance with Section 5.4(c), after receipt of proper
notice from the Management Committee (a “Capital Contribution Shortfall”), the
other Member may, but shall not be obligated to, fund the Capital Contribution
Shortfall. If a Member funds a Capital Contribution Shortfall, such Member’s
relative Percentage Interests in the Company shall be increased accordingly,
resulting in a dilution of the Non-Funding Member’s Percentage Interests. If
after such a failure to fund by the Non-Funding Member, the other Member
declines or fails to pay the Capital Contribution Shortfall, the subject
approved Capital Contribution shall be treated as having been rejected by the
Members, having the affect of nullifying the same, and any amounts paid by a
Member in support of such Capital Contribution shall be refunded by the Company
to such Member.

3.3 No Voluntary Contributions; Interest. No Member shall make any Capital
Contributions to the Company except pursuant to this Article 3. No Member shall
be entitled to interest on its Capital Contributions.

3.4 Capital Accounts. A separate Capital Account shall be established and
maintained for each Member in accordance with the rules of Regulation section
1.704-1(b)(2)(iv), Article 4 and the following terms and conditions:

(a) Increases and Decreases. Each Member’s Capital Account shall be
(i) increased by (A) the amount of cash or cash equivalent Capital Contributions
made by such Member, (B) the Net Agreed Value of non-cash assets contributed as
Capital Contributions by such

 

-12-



--------------------------------------------------------------------------------

Member, and (C) allocations to such Member of Company income and gain (or items
thereof), including, without limitation, income and gain exempt from tax and
income and gain described in Regulation section 1.704-1(b)(2)(iv)(g), but
excluding income and gain described in Regulation section 1.704-1(b)(4)(i); and
(ii) decreased by (A) the amount of cash or cash equivalents distributed to such
Member by the Company, (B) the Net Agreed Value of any non-cash assets or other
property distributed to such Member by the Company, and (C) allocations to such
Member of Company losses and deductions (or items thereof), including losses and
deductions described in Regulation section 1.704-1(b)(2)(iv)(g) (but excluding
losses or deductions described in Regulation section 1.704-1(b)(4)(i) or (iii)).

(b) Computation of Amounts. For purposes of computing the amount of any item of
income, gain, loss or deduction to be reflected in the Members’ Capital
Accounts, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income tax purposes (including, without limitation, any method of
depreciation, cost recovery or amortization used for that purpose), provided
that:

(i) All fees and other expenses incurred by the Company to promote the sale of
(or to sell) any interest that can neither be deducted nor amortized under
section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, but treated as an item of deduction at the time such fees and other
expenses are required and shall be allocated among the Members pursuant to
Sections 4.1 and 4.2.

(ii) Except as otherwise provided in Regulation section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under section 754 of the Code which may be made
by the Company and, as to those items described in section 705(a)(1)(B) or
705(a)(2)(B) of the Code, without regard to the fact that such items are not
includable in gross income or are neither currently deductible nor capitalized
for federal income tax purposes.

(iii) Any income, gain or loss attributable to the taxable disposition of any
Company property shall be determined as if the adjusted basis of such property
as of such date of disposition were equal in amount to the Company’s Carrying
Value with respect to such property as of such date.

(iv) In accordance with the requirements of section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Company was equal to the Agreed
value of such property on the date it was acquired by the Company. Upon an
adjustment pursuant to Section 3.4(d) or 3.4(e) to the Carrying Value of any
Company property subject to depreciation, cost recovery or amortization, any
further deductions for such depreciation, cost recovery or amortization
attributable to such property shall be determined (A) as if the adjusted basis
of such property were equal to the Carrying Value of such property immediately
following such adjustment and (B) using a rate of depreciation, cost recovery or
amortization derived from the same method and useful life (or, if applicable,
the remaining useful life) as is applied for federal income tax purposes;
provided, however, that if the asset has a zero

 

-13-



--------------------------------------------------------------------------------

adjusted basis for federal income tax purposes, depreciation, cost recovery or
amortization deductions shall be determined using any reasonable method that the
Company may adopt.

(c) Transferees. A permitted transferee of all or a part of a Member’s Interest
shall succeed to all or the transferred part of the Capital Account of the
transferring Member.

(d) Contributed Unrealized Gains and Losses. Consistent with the provisions of
Regulation section 1.704-1(b)(2)(iv)(f), on an issuance of additional Interests
for cash or Contributed Property, the Capital Accounts of all Members and the
Carrying Value of each Company property immediately prior to such issuance shall
be adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized on an actual sale of each such property immediately
prior to such issuance and had been allocated to the Members at such time
pursuant to Section 4.1.

(e) Distributed Unrealized Gains and Losses. In accordance with Regulation
section 1.704-1(b)(2)(iv)(f), immediately prior to any distribution to a Member
of any Company property (other than a distribution of cash or cash equivalents
that are not in redemption or retirement of a Member’s Interest), the Capital
Accounts of all Members and the Carrying Value of each Company property shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized in a sale of such property immediately prior to such
distribution for an amount equal to its fair market value (which shall be
determined by the Company using any valuation method it deems reasonable under
the circumstances), and had been allocated to the Members at such time, pursuant
to Section 4.1.

(f) Code Compliance. Notwithstanding any provision in this Agreement to the
contrary, each Member’s Capital Account shall be maintained and adjusted in
accordance with the Code and the Regulations thereunder, including without
limitation (i) the adjustments permitted or required by Code section 704(b) and,
to the extent applicable, the principles expressed in Code section 704(c) and
(i) the adjustments required to maintain capital accounts in accordance with the
“substantial economic effect test” set forth in the Regulations under Code
section 704(b).

3.5 Return of Capital. No Member shall have the right to demand a return of such
Member’s Capital Contributions (or the balance of such Member’s Capital
Account). Further, no Member has the right (i) to demand and receive any
distribution from the Company in any form other than cash or (ii) to bring an
action of partition against the Company or its property. Neither the Members nor
the Management Committee shall have any personal liability for the repayment of
the Capital Contributions from Members. No Member is required to contribute or
to lend any cash or property to the Company to enable the Company to return any
other Member’s Capital Contributions.

3.6 Loans by Members. With the consent of the other Members, any Member may lend
funds to the Company for such purposes as are specified in writing to, and
approved by, the other Members, including for purposes of funding capital
expenditures or working capital;

 

-14-



--------------------------------------------------------------------------------

provided, however, that no Member may make such a loan as an alternative to any
capital contribution required under Section 3.2, except as specifically
authorized under Section 3.2, in which case no consent shall be required. A loan
account shall be established and maintained for such Member separate from such
Member’s Capital Account and any loan made to the Company shall be credited to
such loan account. The interest on all loans shall accrue at the Default Rate or
at such other rate as may be approved by the Members and all advances to the
Company from such loan account shall be repaid prior to any distributions to the
Members pursuant to Section 4.3. A credit balance in such loan account shall
constitute a liability of the Company; it shall not constitute a part of any
Member’s capital account.

ARTICLE 4

ALLOCATIONS AND DISTRIBUTIONS

4.1 Allocations for Capital Account Purposes. For purposes of maintaining the
Capital Accounts and in determining the rights of the Members among themselves,
the Company’s items of income, gain, loss and deduction (computed in accordance
with Section 3.4(b)) shall be allocated among the Members in each taxable year
or portion thereof (an “Allocation Period”) as provided herein below.

(a) Net Income. All items of income, gain, loss and deduction taken into account
in computing Net Income for such Allocation Period shall be allocated to each of
the Members in accordance with its respective Percentage Interests.

(b) Net Losses. All items of income, gain, loss and deduction taken into account
in computing Net Losses for such Allocation Period shall be allocated to each
Member in accordance with its respective Percentage Interests; provided,
however, that Net Losses shall not be allocated pursuant to this Section 4.1(b)
to the extent that such allocation would cause a Member to have a deficit
balance in its Adjusted Capital Account at the end of such taxable year (or
increase any existing deficit balance in its Adjusted Capital Account).

(c) Nonrecourse Liabilities. For purposes of Regulation section 1.752-3(a)(3),
the Members agree that Nonrecourse Liabilities of the Company in excess of the
sum of (A) the amount of Company Minimum Gain and (B) the total amount of
Nonrecourse Built in Gain shall be allocated among the Members in accordance
with their respective Percentage Interests.

(d) Company Minimum Gain Chargeback. Notwithstanding the other provisions of
this Section 4.1, except as provided in Regulation section 1.704-2(f)(2) through
(5), if there is a net decrease in Company Minimum Gain during any Company
taxable year, each Member shall be allocated items of Company income and gain
for such period (and, if necessary, subsequent periods) in the manner and
amounts provided in Regulation sections 1.704-2(f)(6) and (g)(2) and section
1.704-2(j)(2)(i), or any successor provisions. For purposes of this
Section 4.1(d), each Member’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 4.1 with respect to such taxable year (other than an allocation pursuant
to Section 4.1(h) or (i)).

 

-15-



--------------------------------------------------------------------------------

(e) Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Section 4.1 (other than
Section 4.1(d), except as provided in Regulation section 1.704-2(i)(4)), if
there is a net decrease in Minimum Gain Attributable to Member Nonrecourse Debt
during any Company taxable period, any Member with a share of Minimum Gain
Attributable to Member Nonrecourse Debt at the beginning of such taxable period
shall be allocated items of Company income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in Regulation
sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provisions. For
purposes of this Section 4.1, each Member’s Adjusted Capital Account balance
shall be determined and the allocation of income or gain required hereunder
shall be effected, prior to the application of any other allocations pursuant to
this Section 4.1, other than Sections 4.1(d), (h) and (i), with respect to such
taxable period.

(f) Qualified Income Offset. In the event any Member unexpectedly receives
adjustments, allocations or distributions described in Regulation section
1.704-1(b)(2)(ii)(d)(4) through (6) (or any successor provisions), items of
Company income and gain shall be specifically allocated to such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations promulgated under section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Section 4.1(d) or 4.1(e).

(g) Gross Income Allocations. In the event any Member has a deficit balance in
its Adjusted Capital Account at the end of any Company taxable period which is
in excess of the sum of (i) the amount such Member is obligated to restore
pursuant to any provisions of this Agreement and (ii) the amount such Member is
deemed obligated to restore pursuant to the penultimate sentences of Regulations
sections 1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be specifically
allocated items of Company gross income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this Section 4.1(g)
shall be made only if and to the extent that such Member would have a deficit
balance in its Adjusted Capital Account after all other allocations provided in
this Section 4.1 have been tentatively made as if this Section 4.1(g) was not in
the Agreement.

(h) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year shall be
allocated to the Members in accordance with their respective Percentage
Interests. If the Company determines in its good faith discretion that the
Company’s Nonrecourse Deductions must be allocated in a different ratio to
satisfy the safe harbor requirements of the Regulations promulgated under
section 704(b) of the Code, the Company is authorized, upon notice to the
Members, to revise the prescribed ratio to the numerically closest ratio which
does satisfy such requirements.

(i) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any taxable
year shall be allocated one hundred percent (100%) to the Member that bears the
Economic Risk of Loss for such Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulation
section 1.704-2(i) (or any successor provision). If more than one Member bears
the Economic Risk of Loss with respect to a Member Nonrecourse Debt, such Member
Nonrecourse Deductions attributable thereto shall be

 

-16-



--------------------------------------------------------------------------------

allocated between or among such Members ratably in proportion to their
respective shares of such Economic Risk of Loss.

(j) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to section 734(b) or 743(b) of the Code
is required, pursuant to Regulation section 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such section of the Regulations.

4.2 Allocations for Tax Purposes. The Members agree as follows:

(a) Allocations of Gain, Loss, etc. Except as otherwise provided herein, for
federal income tax purposes, each item of income, gain, loss and deduction which
is recognized by the Company for federal income tax purposes shall be allocated
among the Members in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to Section 4.1 hereof.

(b) Book-Tax Disparities. In an attempt to eliminate Book-Tax Disparities
attributable to a Contributed Property or Adjusted Property, items of income,
gain, loss, depreciation, amortization and cost recovery deductions shall be
allocated for federal income tax purposes among the Members as follows:

(i) In the case of a Contributed Property, (A) such items of income, gain, loss,
depreciation, amortization and cost recovery deductions attributable thereto
shall be allocated among the Members in the manner provided under section 704(c)
of the Code and section 1.704-3(d) of the Regulations (i.e. the “remedial
method”) that takes into account the variation between the Agreed Value of such
property and its adjusted basis at the time of contribution; and (B) any item of
Residual Gain or Residual Loss attributable thereto shall be allocated among the
Members in the same manner as is correlative item of “book” gain or loss is
allocated pursuant to Section 4.1.

(ii) In the case of an Adjusted Property, (A) such items shall be allocated
among the Members in a manner consistent with the principles of section 704(c)
of the Code and section 1.704-3(d) of the Regulations (i.e. the “ remedial
method”) to take into account the Unrealized Gain or Unrealized Loss
attributable to such property and the allocations thereof pursuant to
Section 3.4(d) or (e), unless such property was originally a Contributed
Property, in which case such items shall be allocated among the Members in a
manner consistent with Section 4.2(b)(i); and (B) any item of Residual Gain or
Residual Loss attributable to an Adjusted Property shall be allocated among the
Members in the same manner as its correlative item of “book” gain or loss is
allocated pursuant to Section 4.1.

(c) Conventions / Allocations. For the proper administration of the Company, the
Company shall (i) adopt such conventions as it deems appropriate in determining
the amount of

 

-17-



--------------------------------------------------------------------------------

depreciation, amortization and cost recovery deductions; and (ii) amend the
provisions of this Agreement as appropriate to reflect the proposal or
promulgation of Regulations under section 704(b) or section 704(c) of the Code.
The Company may adopt such conventions, make such allocations and make such
amendments to this Agreement as provided in this Section 4.2(c) only if such
conventions, allocations or amendments are consistent with the principles of
section 704 of the Code.

(d) Section 743(b). The Company may determine to depreciate the portion of an
adjustment under section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation method and
useful life applied to the Company’s common basis of such property, despite the
inconsistency of such with Regulation section 1.167(c)-1(a)(6), or any successor
provisions. If the Company determines that such reporting position cannot
reasonably be taken, the Company may adopt any reasonable depreciation
convention that would not have a material adverse effect on the Members.

(e) Recapture Income. Any gain allocated to the Members upon the sale or other
taxable disposition of any Company asset shall, to the extent possible, after
taking into account other required allocations of gain pursuant to this
Section 4.2 be characterized as Recapture Income in the same proportions and the
same extent as such Members (or their predecessors in interest) have been
allocated any deductions directly or indirectly giving rise to the treatment of
such gains as Recapture income.

(f) Section 754. All items of income, gain, loss, deduction and credit
recognized by the Company for federal income tax purposes and allocated to the
Members in accordance with the provisions hereof shall be determined without
regard to any election under section 754 of the Code which may be made by the
Company; provided, however, that such allocations, once made, shall be adjusted
as necessary or appropriate to take into account those adjustments permitted or
required by sections 734 and 743 of the Code.

4.3 Distributions. Within thirty (30) days following the end of each Quarter, an
amount equal to one hundred percent (100%) of Available Cash with respect to
such Quarter shall, subject to section 18-607 of the Delaware Act, be
distributed in accordance with this Article 4 by the Company to the Members in
accordance with their respective Percentage Interests; provided that so long as
the Williams Member Interest is equal to or less than 1% of the total
outstanding Interests, the Williams Member shall not be entitled to receive any
distributions.

ARTICLE 5

MANAGEMENT

5.1 The Management Committee. The business and affairs of the Company shall be
managed exclusively by or under the direction of the Members acting through the
Management Committee, subject to the delegation of powers and duties to other
Persons as provided for by resolution of the Management Committee.

 

-18-



--------------------------------------------------------------------------------

5.2 Composition; Removal and Replacement of Representative. The Management
Committee shall be comprised of one representative designated by each Member.
Each Member shall designate by written notice to the other Member(s) a
representative to serve on the Management Committee and one alternate to serve
in such representative’s absence. Each representative and alternate shall serve
at the pleasure of such Member and shall represent and bind such Member with
respect to any matter. Each representative and alternate may be removed or
replaced at any time for any or no reason by the Member that appointed such
person. Alternates may attend all Management Committee meetings but shall have
no vote at such meetings except in the absence of the representative for whom he
or she is the alternate. Upon the death, resignation or removal for any reason
of any representative or alternate of a Member, the appointing Member shall
promptly appoint a successor.

5.3 Independent Director. Immediately prior to the effective date of any
transfer of Interest resulting in the Williams Member and the ONEOK Member each
holding fifty percent (50%) of the Percentage Interest, the Management Committee
shall begin the process to engage a director having the independence and other
qualifications described in this Section 5.3 (“Independent Director”) so that
such Independent Director shall be engaged simultaneously with the effectiveness
of such interest transfer or as soon thereafter as feasible. The basic
responsibility of the Independent Director shall be to exercise his or her
business judgment to act in what he or she reasonably believes to be in the best
interests of the Company in accordance with the Charter of the Company, a copy
of which is attached as Exhibit B. Each Member may nominate candidates for
Independent Director, provided final selection of the Independent Director shall
be made by the unanimous approval of the Members. The Management Committee may
also engage a search firm to locate qualified candidates. Qualifications for the
Independent Director include:

(a) experience in the oil, natural gas liquids, and/or natural gas pipeline
industry or broader experience in an executive capacity in energy related
businesses;

(b) independence from both Members and their Affiliates. Independence requires
that the candidate has no material relationship with a Member or any of its
Affiliates, either directly, or as a partner, stockholder or officer of an
organization that has a relationship with a Member or its Affiliates;

(c) a genuine interest in representing the interest of the Company overall;

(d) a willingness and ability to spend the necessary time to function
effectively in such role;

(e) an open-minded approach to matters and the resolve to make up his or her own
mind on matters presented for consideration; and

(f) a reputation for honesty and integrity beyond question.

The Management Committee shall determine a fair and reasonable compensation for
the Independent Director commensurate with his or her duties and
responsibilities. The Independent Director shall serve for a term of three
(3) years or until such earlier time as the Independent Director is no longer
available to serve due to death, retirement, disability or the like. At the

 

-19-



--------------------------------------------------------------------------------

conclusion of such term, he or she may continue for additional three (3) year
terms only upon the unanimous approval of the Members. If the continued service
of such Independent Director is not unanimously approved, a new candidate shall
be located by the Management Committee for unanimous approval of the Members.
Upon his or her engagement, such Independent Director shall attend all
Management Committee meetings and educate himself or herself about the Company’s
affairs, provided, however, such Independent Director shall have the limited
right to vote only to resolve a tie vote of the Williams Member and the ONEOK
Member.

5.4 Voting. All decisions, approvals and other actions of any Member under this
Agreement shall be effected by vote of its representative on the Management
Committee. The Management Committee representative of each Member shall have a
vote equal to the Percentage Interest of the Member appointing such
representative and shall exercise such vote on behalf of its appointing Member
in connection with all matters under this Agreement. To the extent the Williams
Member and the ONEOK Member each hold fifty percent (50%) of the Percentage
Interests and a vote of the Management Committee results in a tie, the tie shall
be resolved by a vote of the Independent Director selected in accordance with
Section 5.3. The occurrence of a tie vote shall not alone constitute a dispute
subject to Section 12.11.

(a) All decisions and actions with respect to the Company and its business shall
be made and taken by the affirmative vote of the Member(s) holding a Majority
acting through their representative on the Management Committee, except as
provided in clauses (b) and (c) of this Section 5.4, or as delegated to the
Operator in accordance with Article 7.

(b) In the case of those matters set forth on Schedule 5.4(b), any decision or
action with respect to such matters shall be made and taken by unanimous
affirmative vote of Members acting through their representatives on the
Management Committee.

(c) Notwithstanding clauses (a) and (b) of this Section 5.4, if (i) a material
default under a material agreement of the Company, (ii) a default on or failure
to make payment of an obligation of the Company or a failure to take other
action is likely to result in the imposition of a lien upon or a seizure or
other collection action against a material asset or assets of the Company or
(iii) a failure to comply with an order of a regulatory body having jurisdiction
directed to the Company, in each case, would be reasonably likely to have a
material adverse effect on the business, operations or financial condition of
the Company, any Member may request all of the Members to make a Capital
Contribution pursuant to Section 3.2 hereof to cure such default, pay such
obligation, comply with such order or take other action in connection therewith
by delivering written notice to the other Members of its intent to request a
Capital Contribution pursuant to this Section 5.4(c); provided, the aggregate
amount of such requested Capital Contribution may be no more than the minimum
amount necessary to prevent a default, seizure or noncompliance of the type
described in clauses (i), (ii) and (iii) of this paragraph. If a Member fails to
or elects not to make such requested Capital Contribution, then the other Member
shall have the option set forth at the end of Section 3.2(c) to pay such Capital
Contribution Shortfall, and that option shall be the requesting Member’s sole
remedy under this Section 5.4(c); provided, however, such limitation shall not
apply to any failure by the ONEOK Member to make Capital Contributions for
Pipeline Costs in accordance with this Agreement.

5.5 Meetings of Management Committee. The Members agree as follows:

 

-20-



--------------------------------------------------------------------------------

(a) Scheduling. An annual meeting of the Management Committee shall be held at
such time as the Management Committee may from time to time designate. The
Operator shall provide at least thirty (30) days prior written notice of the
time, place and agenda of the annual meeting. Special meetings of the Management
Committee shall occur when called by any member of the Management Committee. The
Member calling the meeting shall provide notice of and an agenda for the
Management Committee meeting to all representatives at least ten (10) Business
Days prior to the date of such meetings. The business matters to be acted upon
at any meeting shall not be limited to the matters included on agendas. Each of
the foregoing requirements may be waived by the Members’ representatives on the
Management Committee, and attendance at any such meeting, other than for the
sole purpose of objecting to the insuffiency of notice, shall be deemed a waiver
of any objection to the sufficiency of notice of that meeting.

(b) Conduct of Business. The Management Committee shall conduct its meetings in
accordance with such rules as it may from time to time establish, and the
Operator shall keep minutes of its meetings and issue resolutions evidencing the
actions taken by it. Upon the request of any Member, the Operator shall provide
such Member with copies of such minutes and resolutions. Management Committee
representatives may attend meetings and vote either in person or through duly
authorized written proxies. Unless otherwise agreed, all meetings of the
Management Committee shall be held at the principal office of the Company or by
conference telephone or similar means of communication by which all
representatives can participate in the meeting. Any action of the Management
Committee may be taken without a meeting by unanimous written consent of the
representatives.

(c) Quorum. At meetings of the Management Committee, representatives of
(i) Members holding a Majority present in person, by conference telephone or by
written proxy and entitled to vote, shall constitute a quorum for the
transaction of business for purposes of considering matters under Section 5.4(a)
and (ii) all of the Members present in person, by conference telephone or by
written proxy and entitled to vote, shall constitute a quorum for the
transaction of business for purposes of considering matters under
Section 5.4(b).

5.6 Remuneration. The Management Committee representatives and alternates
employed by each Member shall receive no compensation from the Company for
performing services in such capacity. Each Member shall be responsible for the
payment of the salaries, benefits, retirement allowances and travel and lodging
expenses for its Management Committee representatives and alternates.

 

-21-



--------------------------------------------------------------------------------

5.7 Individual Action by Members. No individual Member, solely by reason of its
status as such, has any right to transact any business for the Company or any
authority or power to sign for or bind the Company unless such power or
authority has been expressly delegated to such Member in accordance with this
Agreement or delegated by resolution of the Management Committee approved in
accordance with this Agreement; provided, however, that with respect to the
enforcement of the Company’s rights under any contract between the Company and a
Member or an Affiliate of a Member, any and all actions necessary to enforce the
Company’s rights thereunder shall be taken exclusively by the Members who are
not, or whose Affiliate is not, party to such contract. Further, each individual
Member shall have the right to participate in audits by the Company of the
Affiliates of another Member which audits are made pursuant to contracts between
the Company and such Affiliates.

5.8 Annual Business Plans.

(a) Fiscal Years.

For all Fiscal Years beginning on and after January 1, 2007, no later than
September 1 of the preceding Fiscal Year, the Company shall prepare a business
plan. The Management Committee shall approve a final version of such plan (as so
approved, the “Annual Business Plan”) no later than November 1 of the preceding
Fiscal Year. Each Annual Business Plan shall include the following:

(i) Operating and capital expenditure budgets;

(ii) A summary of the insurance coverage to be maintained by the Company,
including the limits and retentions and premiums applicable to such coverage;

(iii) A narrative description of any activities proposed to be undertaken;

(iv) A projected annual income statement (accrual basis) on a monthly basis,
including detailed revenue and other line items of a material nature;

(v) A schedule of projected operating cash flow (including itemized operating
revenues, the Company’s assets or business costs, and the Company’s assets or
business expenses) for such Fiscal Year on a monthly basis, including a schedule
of projected operating deficits, if any;

(vi) A description of the proposed investment of any funds of the Company which
are (or are expected to become) available for investment; and

(vii) A detailed description of such other material information, plans,
contracts, agreements, or other matters relevant to the development, operation,
management, and sale of the Company’s assets or business or any portion thereof.

(b) Over-Expenditures and Other Material Modifications.

Approval of the Annual Business Plan by the Members shall be deemed to include
approval of over-expenditures of operating and capital expenditures, whether for
an individual

 

-22-



--------------------------------------------------------------------------------

item or cumulatively, of up to ten percent (10%) of the amounts originally
approved in such Annual Business Plan. Any over-expenditures exceeding ten
percent (10%) of the amounts originally approved in the Annual Business Plan,
whether for an individual item or cumulatively, or any other material
modifications thereof, shall require the approval of the Management Committee;
provided that, overexpenditures that are reasonably deemed necessary by the
Operator to respond to an Emergency shall not require approval of the Management
Committee. An “Emergency” shall mean a sudden or unexpected event which causes,
or risks causing, damage to the Overland Pass Pipeline, or death or injury to
any person, and which is of such a nature that a response cannot, in the
reasonable judgment of the Operator, await the decision of the Management
Committee.

ARTICLE 6

INDEMNIFICATION; LIMITATIONS ON LIABILITY

6.1 Indemnification by the Company. The Company shall indemnify and hold
harmless each Member and the Management Committee representatives and those
Persons delegated powers and duties as provided for by resolution of the
Management Committee (“Company Delegates”) (each individually, a “Company
Indemnitee”) from and against any and all losses, claims, demands, costs,
damages, liabilities, expenses of any nature (including reasonable attorneys’
fees and disbursements), judgments, fines, settlements, and other amounts
actually and reasonably incurred by such Company Indemnitee and arising from any
threatened, pending or completed claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative or other, including any
appeals, to which a Company Indemnitee was or is a party or is threatened to be
made a party (collectively, “Liabilities”), arising out of or incidental to the
business of the Company or such Company Indemnitee’s status as a Member,
Management Committee representative or Company Delegate; provided, however, that
the Company shall not indemnify and hold harmless any Company Indemnitee for any
Liabilities which are due to actual fraud, gross negligence, willful misconduct
or failure to comply with the terms and conditions of this Agreement by such
Company Indemnitee.

6.2 Indemnification by the Members. Each Member shall indemnify and hold
harmless the Company, the other Members, their respective Management Committee
representatives and Company Delegates (each individually, a “Member Indemnitee”)
from and against any and all Liabilities actually and reasonably incurred by
such Member Indemnitee solely as a result of the actual fraud, gross negligence,
willful misconduct of, or failure to comply with the terms and conditions of
this Agreement by such Member or its Management Committee representatives.

6.3 Defense of Action. Promptly after receipt by a Company Indemnitee or a
Member Indemnitee (either, an “Indemnified Party”) of notice of any pending or
threatened claim, demand, action, suit or investigation made or instituted by a
Person other than another Indemnified Party (a “Third Party Action”), such
Indemnified Party shall, if a claim in respect thereof is to be made by such
Indemnified Party against a Person providing indemnification pursuant to
Sections 6.1 or 6.2 (“Indemnifying Party”), give notice thereof to the
Indemnifying Party. The Indemnifying Party, at its own expense, may elect to
assume the defense of any such Third Party Action through its own counsel on
behalf of the Indemnified Party (with full right of subrogation to the
Indemnified Party’s rights and defenses). The Indemnified Party may employ

 

-23-



--------------------------------------------------------------------------------

separate counsel in any such Third Party Action and participate in the defense
thereof; but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party unless there exists a conflict of interest between the
Indemnified Party, on the one hand, and the Indemnifying Party or another
Indemnified Party whose defense has already been assumed by the Indemnifying
Party, on the other hand (in which case the Indemnifying Party shall not have
the right to assume the defense of such Third Party Action on behalf of the
Indemnified Party). . The Indemnifying Party shall not be liable for any
settlement of any such Third Party Action effected without its consent unless
the Indemnifying Party shall elect in writing not to assume the defense thereof
or fails to prosecute diligently such defense and fails after written notice
from the Indemnified Party to promptly remedy the same, in which case, the
Indemnified Party without waiving any rights to indemnification hereunder may
defend such Third Party Action and enter into any good faith settlement thereof
without the prior written consent from the Indemnifying Party. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
effect any settlement of any such Third Party Action unless such settlement
includes an unconditional release of the Indemnified Party from all Liabilities
that are the subject of such Third Party Action. The Members agree to cooperate
in any defense or settlement of any such Third Party Action and to give each
other reasonable access to all information relevant thereto. The Members will
similarly cooperate in the prosecution of any claim or lawsuit against any third
party. If, after the Indemnifying Party elects to assume the defense of a Third
Party Action, it is determined pursuant to the Dispute Resolution procedures
described in Section 12.11 that the Indemnified Party is not entitled to
indemnification with respect thereto, the Indemnifying Party shall discontinue
the defense thereof, and if any fees or expenses for separate counsel to
represent the Indemnified Party were paid by the Indemnifying Party, the
Indemnified Party shall promptly reimburse the Indemnifying Party for the full
amount thereof.

6.4 Limited Liability of Members. No Member shall be liable for any debts,
liabilities or obligations of the Company; provided that each Member shall be
responsible (i) for the making of any Capital Contribution required to be made
to the Company by such Member pursuant to the terms hereof and (ii) for the
amount of any distribution made to such Member that must be returned to the
Company pursuant to the Delaware Act.

ARTICLE 7

OPERATION OF COMPANY

7.1 Operator. Subject to this Article 7, the Members agree to appoint the ONEOK
Member or its designated Affiliate as the operator of the Company (the
“Operator”), and the ONEOK Member or its designated Affiliate accepts such
appointment and agrees to act in such capacity. The Operator shall be
responsible for the day-to-day operation, maintenance and repair of the Overland
Pass Pipeline and the managerial and administrative duties relating thereto, in
accordance with an operating agreement to be negotiated and agreed with the
Company. The Operator, in its sole discretion, may subcontract with another
Person, including an Affiliate, to perform the activities required to comply
with its responsibilities as Operator hereunder; provided, any such subcontract
shall not relieve the Operator of such responsibilities; provided further, the
foregoing does not and shall not be interpreted as expanding the obligations of
the Operator agreed to in the Operating Agreement.

 

-24-



--------------------------------------------------------------------------------

7.2 Expenses. The Operator shall bill the Company and the Company shall pay on a
monthly basis for Operator’s costs and expenses associated with the provision of
services to the Company in its capacity as Operator, including the Company’s
allocable share of general and administrative costs and expenses borne by the
Operator and its Affiliates, without any markup, such that Operator merely
recovers its costs and expenses without any additional income; provided that
such costs and expenses have been approved in the Annual Business Plan, or are
otherwise permitted pursuant to Section 5.8(b). During such time as an Annual
Business Plan has not been approved for a current operating year, the Company
shall be authorized to pay the Operator costs and expenses necessary to permit
Operator to take such actions as it deems reasonably necessary on behalf of the
Company to maintain operations and safety as long as such actions are not
inconsistent with the prior Annual Business Plan. If no Annual Business Plan has
ever been approved, the Company shall be authorized to pay the Operator costs
and expenses necessary to permit Operator to take such actions as it deems
reasonably necessary on behalf of the Company to maintain operations and safety.
The Operator shall maintain or cause to be maintained accurate records of such
costs and expenses, and upon written request the Operator shall permit a Member
to inspect, or shall provide such requesting Member with a copy of, such
records. The Operator may, alternatively or in addition to the foregoing,
establish one or more accounts in the name of the Company and utilize such
accounts for the benefit of the Company to pay costs and expenses associated
with the provision of services to the Company in its capacity as Operator.

7.3 Change of Operator.

(a) Change in Majority.

Upon a transfer of Interests in accordance with Article 8 that changes which
Members hold greater than fifty percent (50%) of the Percentage Interests in the
Company, then such Majority shall have the option to select a new Operator of
the Company from among the Members, upon written notice to the Company not more
than thirty (30) days after the date such transfer becomes effective against the
Company and the other Members pursuant to Section 8.5. Notwithstanding the
foregoing, if the Williams Member acquires fifty percent (50%) or more of the
Percentage Interests in the Company, the Williams Member may at any time, so
long as it continues to hold at least fifty percent (50%) of the Percentage
Interests, select the Operator, upon at least thirty (30) days prior written
notice to the Company.

(b) Other.

The Management Committee shall consider and determine any other reasons for
change in operatorship, including, without limitation, removal for cause or
resignation.

ARTICLE 8

TRANSFER OF INTERESTS

8.1 Restrictions on Transfer. The Members agree as follows:

(a) Consent. Except as expressly provided in this Article 8, no Member may at
any time sell, assign, transfer, convey or otherwise dispose of all or any part
of such Member’s Interest without the express written consent of the other
Members, which consent shall not be

 

-25-



--------------------------------------------------------------------------------

unreasonably withheld or delayed; provided, however, that subject to Sections
8.1(b) and 8.1(c), and upon notice to the other Members, any Member may transfer
all or any portion of its respective Interest to one or more Affiliates of such
Member (each such Affiliate an “Internal Transferee,” and each such transfer an
“Internal Transfer”) without the consent of the other Members, and such Internal
Transferee shall be admitted as a Member. The Parties agree that a merger,
consolidation or reorganization of a Member with or into any other entity, or a
sale of substantially all of the assets or stock of a Member, other than, in
each case, to an Affiliate, or any Change of Ownership of a Member that results
in a new ultimate parent entity who is not an Affiliate of such Member’s current
Parent, shall be a transfer of such Member’s Interest, requiring compliance with
this Article 8. For the avoidance of doubt, the parties hereto agree and
acknowledge that the ONEOK Member may assign all or any part of its Interest to
ONEOK Partners, L.P. or any of its direct or indirect subsidiaries as an
Internal Transfer, and the Williams Member may assign all or any part of its
Interest to Williams Partners L.P. or any of its direct or indirect subsidiaries
as an Internal Transfer.

(b) Certain Prohibited Transfers. No Member shall transfer all or any part of
its Interest if such transfer (i) (either considered alone or in the aggregate
with prior transfers by the same Member or any other Members) would result in
the termination of the Company for federal income tax purposes; (ii) would
result in violation of the Delaware Act or any other applicable Laws;
(iii) would result in a Default under or termination of an existing financial
agreement to which the Company is a party or acceleration of debt thereunder; or
(iv) would be to a transferee that is not sufficiently creditworthy, on its own
or through credit support mechanisms, in the reasonable judgment of the
nontransfering Member.

(c) Defaulting_Members. No Defaulting Member may transfer its Interest except
(i) as expressly provided under Article 8, and (ii) with the consent of the
Nondefaulting Member, or, if there is more than one Nondefaulting Member at such
time, with the consent of one or more of the Nondefaulting Members having among
them more than 50% of the Interests of all Nondefaulting Members.

(d) Effect of Prohibited Transfers. Any offer or purported transfer of a
Member’s Interest in violation of the terms of this Agreement shall be void.

8.2 Possible Additional Restrictions on Transfer. Notwithstanding anything to
the contrary contained in this Agreement, in the event of (i) the enactment (or
imminent enactment) of any legislation, (ii) the publication of any temporary or
final Regulation, (iii) any ruling by the Internal Revenue Service or (iv) any
judicial decision that in any such case, in the opinion of counsel, would result
in the taxation of the Company for federal income tax purposes as a corporation
or would otherwise subject the Company to being taxed as an entity for federal
income tax purposes, this Agreement shall be deemed to impose such restrictions
on the transfer of a Member’s Interest as may be required, in the opinion of
counsel to the Company, to prevent the Company from being taxed as a corporation
or otherwise being taxed as an entity for federal income tax purposes, and the
Members thereafter shall amend this Agreement as necessary or appropriate to
impose such restrictions.

8.3 Right of First Offer. The Members agree as follows:

 

-26-



--------------------------------------------------------------------------------

(a) Initial Offer to Members. In the event that a Member (the “Selling Member”)
desires to sell or otherwise transfer all or a portion of its Interest (the
“Marketed Interest”) other than pursuant to an Internal Transfer, such Selling
Member shall submit to each of the other Members (the “Non-Selling Members”) a
bona fide good faith offer (a “Sale Offer”), which Sale Offer shall include a
form of acquisition agreement that specifies the form and amount of
consideration to be received and all other material terms on which the Selling
Member proposes to sell the Marketed Interest. Upon receipt of a Sale Offer, a
Non-Selling Member interested in purchasing all of such Marketed Interest for
such consideration and on such terms shall deliver written notice (a “Purchase
Notice”) to the Selling Member within twenty (20) days of receipt of such Sale
Offer (the “Notice Period”). Upon the expiration of such Notice Period, the
Selling Member and any Non-Selling Members that timely delivered a Purchase
Notice to the Selling Member shall have forty-five (45) days (the “Negotiation
Period”) to negotiate and enter into a definitive agreement pursuant to which
such Non-Selling Member(s) will acquire the Marketed Interest. If the parties
enter into a definitive agreement within such Negotiation Period, the
Non-Selling Member shall acquire the Marketed Interest pursuant to the terms of
such definitive agreement. The closing under any such definitive agreement may
occur after the expiration of such Negotiation Period. If more the one
Non-Selling Member delivers a Purchase Notice to the Selling Member, each such
Non-Selling Member shall be entitled to acquire a pro rata portion of the
Marketed Interest determined by dividing such Non-Selling Member’s Percentage
Interest by the aggregate Percentage Interests of all of the Non-Selling Members
that delivered a Purchase Notice.

(b) Negotiation with Third Party. If (i) no Non-Selling Member delivers a
Purchase Notice to the Selling Member prior to the expiration of the Notice
Period, (ii) the Non-Selling Member(s) and the Selling Member are unable to
enter into a definitive agreement prior to the expiration of the Negotiation
Period, or (iii) a definitive agreement is timely entered into but is
subsequently terminated prior to closing, then the Selling Member shall have one
hundred twenty (120) days to market, offer, negotiate and consummate the sale
the Marketed Interest to a third party; provided, however, the Selling Member
may not consummate any such sale to a third party unless (i) the acquisition
consideration to be paid by such third party is at least equal in value to the
consideration set forth in the Sale Offer and (ii) the other terms and
provisions of such sale are not materially more favorable to such third party
than the terms and provisions contained in the Sale Offer. If the Selling Member
is unable to consummate the sale of the Marketed Interest to a third party
within the one hundred twenty (120) day period referred to in the immediately
preceding sentence, such Selling Member must make another Sale Offer to each of
the Non-Selling Members, as provided in Section 8.3(a), and otherwise comply
with the provisions of this Section 8.3 in order to sell such Marketed Interest.

(c) Applicability of Transfer Restrictions. All transfers pursuant to this
Section 8.3 must comply with the restrictions on transfers set forth in Sections
8.1 and 8.2, except that a transfer to a third party after compliance with this
Section 8.3 shall not require the consent of the Non-Selling Members and the
restriction in Section 8.1(b)(i) shall not apply.

8.4 Substituted Members. As of the effectiveness of any transfer of an Interest
permitted under this Agreement, (i) any transferee acquiring the Interest of a
Member shall be deemed admitted as a substituted Member with respect to the
Interest transferred, and (ii) such substituted Member shall be entitled to the
rights and powers and subject to the restrictions and

 

-27-



--------------------------------------------------------------------------------

liabilities of the transferring Member with respect to the Interest so acquired.
No purported transfer of an Interest in violation of the terms of this Agreement
(including any transfer occurring by operation of Law) shall vest the purported
transferee with any rights, powers or privileges hereunder, and no such
purported transferee shall be deemed a Member hereunder for any purposes or have
any right to vote or consent with respect to Company matters, to inspect Company
records, to maintain derivative proceedings, to maintain any action for an
accounting or to exercise any other rights of a Member hereunder or under the
Delaware Act.

8.5 Documentation; Validity of Transfer. No purported transfer of a Member’s
Interest shall be effective as to the Company or the other Members unless and
until the applicable provisions of Sections 8.1, 8.2 and 8.3 have been satisfied
and such other Members have received a document in a form reasonably acceptable
to such other Members executed by both the transferring Member (or its legal
representative) and the transferee. Such document shall include: (i) the notice
address of the transferee and such transferee’s express agreement to be bound by
all of the terms and conditions of this Agreement with respect to the Interest
being transferred; (ii) the Interests of the transferring Member and the
transferee after the transfer, (iii) representations and warranties from both
the transferring Member and the transferee that the transfer was made in
accordance with all applicable Laws (including state and federal securities
Laws) and the terms and conditions of this Agreement; and (iv) such other
representations and warranties by the transferee or other provisions as the non
transferring Members may reasonably require. Each transfer shall be effective
against the Company and the other Members as of the first Business Day of the
calendar month immediately succeeding the Company’s receipt of the document
required by this Section 8.5, and the applicable requirements of Sections 8.1,
8.2 and 8.3 have been met.

8.6 Covenant Not to Withdraw or Dissolve. Notwithstanding any provision of the
Delaware Act, each Member hereby agrees that it has entered into this Agreement
based on the expectation that all Members will continue as Members and carry out
the duties and obligations undertaken by them hereunder. Except as otherwise
expressly required or permitted hereby, each Member hereunder covenants and
agrees not to (i) take any action to file a certificate of dissolution or its
equivalent with respect to the itself (except as would effect a permitted
Internal Transfer) , (ii) take any action that would cause a Bankruptcy of such
Member , (iii) cause or permit an interest in itself to be transferred such
that, after the transfer, the Company would be considered to have terminated
within the meaning of section 708 of the Code (provided that, each Member may
transfer all or part of its Interest to a publicly traded partnership (or its
subsidiaries) or an entity that may become a publicly traded partnership, even
if such transfer, either considered alone or in the aggregate with prior
transfers by the same Member or any other Members, would result in the
termination of the Company for federal income tax purposes), (iv) withdraw or
attempt to withdraw from the Company, except as otherwise expressly permitted by
this Agreement or the Delaware Act, (v) exercise any power under the Delaware
Act to dissolve the Company, (vi) transfer all or any portion of its Interest,
except as expressly provided herein, or (vii) demand a return of such Member’s
contributions or profits (or a bond or other security for the return of such
contributions or profits), in each case without the consent of the other
Members.

 

-28-



--------------------------------------------------------------------------------

8.7 Option to Williams Member.

The ONEOK Member grants the Williams Member an option, to be exercised solely on
or after the In-Service Date, to purchase such quantity of Interests held by the
ONEOK Member that, after exercise of the option, the Williams Member would, at
Williams’ election, hold a total of at least ten percent (10%), but not more
than fifty percent (50%), of the Interests of the Company. Williams shall
provide written notice (the “Option Notice”) to the ONEOK Member and the Company
of its election to exercise such option, and the quantity of Interests to be
acquired, on or before the second anniversary of the In-Service Date (the
“Option Deadline Date”). The purchase price for the Interests to be acquired by
the Williams Member shall be the Option Price. The option may only be exercised
once. Failure to provide such notice on or before the Option Deadline Date shall
result in the automatic termination of such option. The effective date of the
Williams Member’s acquisition of such option Interests shall be the final day of
the month immediately preceding the date of the Option Notice. The closing of
the option transaction, with payment of the pre-adjustment Option Price, shall
occur not more than thirty (30) days after the date of the Option Notice, which
thirty (30) days shall be extended, if necessary, to permit the Members to
obtain any consents of Governmental Bodies and to provide any notifications to
Governmental Bodies in either case as are required by law for the option
transaction. If at the closing of such option transaction, the audit of the
balance sheet for the month immediately preceding the date of the Option Notice
has not been finalized, the Williams Member shall pay the Option Price
calculated from the unaudited balance sheet, with such payment amount adjusted
within five Business Days of the Company’s receipt of the audited balance sheet.
If the actual amount of any liability, after final resolution, is less than the
amount of such liability as set forth on the audited balance sheet used to
calculate the Option Price, then the Williams Member shall pay the difference,
multiplied times the Percentage Interest held by the Williams Member upon
closing of the option transaction described in Section 8.7, to the ONEOK Member.
If the actual amount of any liability, after final resolution, exceeds the
amount of such liability as set forth on the audited balance sheet used to
calculate the Option Price, then the ONEOK Member shall pay the difference,
multiplied times the Percentage Interest held by the Williams Member upon
closing of the option transaction described in Section 8.7, to the Williams
Member.

If (i) the Williams Member does not elect prior to the Option Deadline Date to
exercise its option or, if such an election is made, such transaction fails to
close within thirty (30) Days of the date of the Option Notice (subject to any
extension for required consents and notices as permitted above), and (ii) at
such time the Williams Member’s Interest is less than 10% of the total
outstanding Interests in the Company, then the ONEOK Member shall have the
right, but not the obligation, to purchase from the Williams Member, and the
Williams Member shall have the obligation to sell to the ONEOK Member (if the
ONEOK Member exercises such right), all Interests then held by the Williams
Member and its Affiliates for the greater of $1 or the sum of Capital
Contributions paid by the Williams Member (if any).

Any transfer of interest pursuant to this Section 8.7 is subject to the Members
obtaining necessary consents and performing all notifications required by law.

 

-29-



--------------------------------------------------------------------------------

ARTICLE 9

DEFAULT

9.1 Events of Default. If any of the following events occurs (each an “Event of
Default”):

(a) the Bankruptcy, insolvency, dissolution, liquidation, death, retirement,
resignation, termination, expulsion of a Member or the occurrence of any other
event under the Delaware Act which terminates the continued membership of a
Member in the Company;

(b) all or any part of the Interest of a Member is seized or a lien is filed
against Interests by a creditor of such Member, and the same is not released
from seizure or bonded out within thirty (30) days from the date of notice of
seizure;

(c) a Member (i) fails to provide any Capital Contribution required by Article
3, (ii) fails to indemnify or reimburse the other Members for the liabilities
and obligations as required by this Agreement or (iii) fails to perform or
fulfill when due any other material financial or monetary obligation imposed on
such Member in this Agreement and, in each case, such failure continues for
fifteen (15) days or such shorter period as may be specified for a Default under
such agreement relating to borrowed money (each of the foregoing, a “Monetary
Default”);

(d) a member Defaults or otherwise fails to perform or fulfill any material
covenant, provision or obligation (other than a Monetary Default) under this
Agreement or any agreement relating to borrowed money to which the Company is a
party and such failure continues for thirty (30) days or such shorter period as
may be specified for a Default under such agreement relating to borrowed money;

(e) a Member transfers or attempts to transfer all or any portion of its
Interest in the Company other than in accordance with the terms of this
Agreement;

then a “Default” hereunder shall be deemed to have occurred and the Member with
respect to which one or more Events of Default has occurred shall be referred to
as the “Defaulting Member”, and the other Members shall be referred to as
“Nondefaulting Members.”

 

-30-



--------------------------------------------------------------------------------

9.2 Consequences of Default. The Members agree as follows:

(a) Suspension of Distributions in the case of Monetary Default. Notwithstanding
anything in this Agreement to the contrary, no distribution shall be made to any
Defaulting Member who is in Monetary Default pursuant to Section 9.1(c). So long
as any Monetary Default is continuing, the Defaulting Member assigns to the
Nondefaulting Members (in proportion to the Nondefaulting Members’ Percentage
Interests) its right to receive any and all distributions under this Agreement
and such distributions shall be paid to the Nondefaulting Members; provided that
any and all such distributions shall be credited toward the cure of any
continuing Monetary Default of by the Defaulting Member pursuant to the same
procedure as is set forth in Section 9.2(b)(i). The Defaulting Member shall also
compensate the Nondefaulting Members for losses, damages, costs and expenses
resulting directly or indirectly from such Monetary Default. If the Defaulting
Member shall dispute whether an Event of Default has occurred, or the amount of
the loss, damage, cost or expense incurred by the Nondefaulting Members as a
consequence of a Monetary Default, the matter shall be submitted promptly to the
dispute resolution procedure provided for in Section 12.11 hereof.

(b) Options of Nondefaulting Members. In the event of the occurrence of and
during the continuance of an Event of Default, the Nondefaulting Members may
take one or more of the following actions:

(i) cure the Default and cause the cost of such cure to be charged against a
special loan account established for the Defaulting Member until the entire
amount of such cost plus interest on the unpaid balance accrued at the Default
Rate shall have been paid or reimbursed to the Nondefaulting Members from any
subsequent distributions made pursuant to this Agreement to which the Defaulting
Member would otherwise have been entitled, which amounts shall be paid first as
interest and then principal, until the cost is paid in full; and

(ii) exercise any other rights and remedies available at law or in equity,
subject to Section 12.11.

ARTICLE 10

DISSOLUTION AND LIQUIDATION

10.1 Dissolution. The Company shall be dissolved upon the earliest to occur of
the following:

(a) all or substantially all of the Company’s assets and properties have been
sold and reduced to cash;

(b) the written consent of the Members; or

(c) entry of a decree of judicial dissolution of the Company under section
18-802 of the Delaware Act.

 

-31-



--------------------------------------------------------------------------------

The Members expressly recognize the right of the Company to continue in
existence upon the occurrence of an Event of Default specified in Section 9.1(a)
unless the Nondefaulting Members elect to dissolve the Company pursuant to this
Section 10.1.

10.2 Liquidation. The Members agree as follows:

(a) Procedures. Upon dissolution of the Company, the Management Committee, or if
there are no remaining Management Committee representatives, such Person as is
designated by the Members (the remaining Management Committee or such Person
being herein referred to as the “Liquidator”) shall proceed to wind up the
business and affairs of the Company in accordance with the terms hereof and the
requirements of the Delaware Act. A reasonable amount of time shall be allowed
for the period of winding up in light of prevailing market conditions and so as
to avoid undue loss in connection with any sale of Company assets. This
Agreement shall remain in full force and effect during the period of winding up.

(b) Distributions. In connection with the winding up of the Company, the Company
Assets or proceeds thereof shall be distributed as follows:

(i) To creditors, including Members who are creditors, to the extent otherwise
permitted by Law, in satisfaction of liabilities of the Company (whether by
payment or the making of reasonable provision for payment thereof) other than
liabilities for which reasonable provision for payment has been made and
liabilities to Members and former Members under sections 18-601 and 18-604 of
the Delaware Act;

(ii) To Members and former Members in satisfaction of liabilities for
distributions under sections 18-601 and 18-604 of the Delaware Act; and

(iii) all remaining Company Assets shall be distributed to the Members as
follows:

(A) the Liquidator may sell any or all Company Assets, including to one or more
of the Members (other than any Member in Default at the time of dissolution),
and any resulting gain or loss from each sale shall be computed and allocated to
the Capital Accounts of the Members in accordance with Article 4;

(B) with respect to all Company Assets that have not been sold, the fair market
value of such Company Assets (as determined by the Liquidator using any method
of valuation as it, using its best judgment, deems reasonable) shall be
determined and the Capital Accounts of the Members shall be adjusted in
accordance with Article 4 to reflect the manner in which the unrealized income,
gain, loss, and deduction inherent in such Company Assets that have not been
reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of such Company Assets for their
fair market value on the date of distribution;

(C) Company Assets shall be distributed among the Members ratably in proportion
to each Member’s positive Capital Account balances, as determined after taking
into account all Capital Account adjustments for the taxable year of

 

-32-



--------------------------------------------------------------------------------

the Company during which the liquidation of the Company occurs (other than those
made by reason of this clause (C)); and in each case, those distributions shall
be made by the end of the taxable year of the Company during which the
liquidation of the Company occurs (or, if later, ninety (90) days after the date
of the liquidation); and

(D) All distributions in kind to the Members shall be made subject to the
liability of each distributee for costs, expenses, and liabilities theretofore
incurred or for which the Company has committed prior to the date of termination
and those costs, expenses, and liabilities shall be allocated to the distributee
pursuant to this Section 10.2(b)(iii). The distribution of Company Assets to a
Member in accordance with the provisions of this Section 10.2(b)(iii)
constitutes a complete return to the Member of its Capital Contributions and a
complete distribution to the Member of its Interest and all the Company Assets.

(c) Capital Account Deficits; Termination. To the extent that any Member has a
deficit in its Capital Account, upon dissolution of the Company such deficit
shall not be an asset of the Company and such Members shall not be obligated to
contribute any amounts to the Company to bring the balance of such Member’s
Capital Account to zero. Following the completion of the winding up of the
affairs of the Company and the distribution of Company Assets, the Company shall
be deemed terminated and the Liquidator shall file a certificate of cancellation
in the Office of the Secretary of State of the State of Delaware as required by
the Delaware Act.

ARTICLE 11

FINANCIAL MATTERS

11.1 Books and Records. The Company shall maintain or cause to be maintained
accurate and complete books and records, on the accrual basis, in accordance
with GAAP in accordance with the Members’ respective Percentage Interests
(which, having been adopted, shall not be changed without the prior written
consent of the Members), showing all costs, expenditures, sales, receipts,
assets and liabilities and profits and losses and all other records necessary,
convenient or incidental to recording the Company’s business and affairs. All of
such books and records of the Company shall be open to inspection by each Member
or its designated representative at the inspecting Member’s expense at any
reasonable time during business hours.

11.2 Financial Reports. No later than twenty-five (25) days following the last
day of each calendar quarter, the Company shall cause each Member to be
furnished with a balance sheet, an income statement and a statement of cash
flows for, or as of the end of such calendar quarter. The Management Committee
shall cause each Member to be furnished with annual audited (by an independent
registered public accounting firm) financial statements on a timely basis,
including a balance sheet, an income statement, a statement of cash flows, and a
statement of changes in each Member’s GAAP Capital Account as of the end of the
immediately preceding Fiscal Year. The Management Committee also may cause to be
prepared or delivered such other reports as it may deem in its sole judgment,
appropriate. The Company shall bear the costs of the preparation of the reports
and financial statements referred to in this Section 11.2(a).

 

-33-



--------------------------------------------------------------------------------

Upon request of a Member, the Company will prepare and deliver to any such
Member or its Parent all of such additional financial statements, notes thereto
and additional financial information not prepared pursuant to Section 11.2(a)
above as may be required in order for such Member or Parent to comply with its
reporting requirements under (i) the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, (ii) the Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder and (iii) any
national securities exchange or automated quotation system, in each case, on a
timely basis. All of such financial statements must be prepared in accordance
with GAAP. The Company shall bear all the costs of the preparation of the
reports and financial statements referred to in this Section 11.2(b).

11.3 Accounts. The Company shall establish and maintain one or more separate
bank and investment accounts and arrangements for Company funds in the Company’s
name with such financial institutions and firms the Management Committee may
determine. The Company may not commingle the Company’s funds with the funds of
any other Person. All such accounts shall be and remain the property of the
Company and all funds shall be received, held and disbursed for the purposes
specified in this Agreement. The Company may invest the Company funds only in
(i) readily marketable securities issued by the United States or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States maturing within three months or less from the date of acquisition,
(ii) readily marketable securities issued by any state or municipality within
the United States of America or any political subdivision, agency or
instrumentality thereof, maturing within three months or less from the date of
acquisition and rated “A” or better by any recognized rating agency,
(iii) readily marketable commercial paper rated “Prime-1” by Moody’s or “A-1” by
Standard and Poor’s (or comparably rated by such organizations or any successors
thereto if the rating system is changed or there are such successors) and
maturing in not more than three months after the date of acquisition or
(iv) certificates of deposit or time deposits issued by any incorporated bank
organized and doing business under the Laws of the United States of America
which is rated at least “A” or “A2” by Standard and Poor’s or Moody’s and which
mature within three months or less from the date of acquisition.

11.4 Tax Matters. The Members agree as follows:

(a) Tax Matters Partner. The ONEOK Member shall be designated as the “Tax
Matters Partner” pursuant to Code section 6231(a)(7) and the Regulations
promulgated thereunder. The Tax Matters Partner shall be responsible for all tax
compliance and audit functions related to federal, state, and local tax returns
of the Company and Transmission. The Tax Matters Partner is specifically
directed and authorized to take whatever steps such Member, in its discretion,
deems necessary or desirable to perfect such designation, including filing any
forms or documents with the Internal Revenue Service and taking such other
action as may be from time to time required. The Tax Matters Partner shall not
be liable to the Company, Transmission or the Members for any act or omission
taken or suffered by it in its capacity as Tax Matters Partner in good faith in
the belief that such act or omission is in accordance with the directions of the
Management Committee; provided that such act or omission is not in willful
violation of this Agreement and does not constitute fraud or a willful violation
of law.

 

-34-



--------------------------------------------------------------------------------

(b) Tax Information. Upon written request of the Tax Matters Partner, the
Company and each Member shall furnish to the Tax Matters Partner, all pertinent
information in its possession relating to the Company operations that is
necessary to enable the Tax Matters Partner to file all federal, state, and
local tax returns of the Company.

(c) Tax Elections. The Company shall make the following elections on the
appropriate tax returns:

(i) to adopt the accrual method of accounting;

(ii) an election pursuant to section 754 of the Code;

(iii) to elect to amortize any organizational expenses of the Company and any
start up expenses of the Company under sections 195 and 709(b) of the Code,
respectively, ratably over a period of sixty (60) months.

(iv) any other election that a Majority may deem appropriate.

It is the expressed intention of the Members hereunder to be treated as a
partnership for federal and state tax purposes. Neither the Company nor any
Member may make an election for the Company to be excluded from the application
of the provisions of subchapter K of chapter 1 of subtitle A of the Code or any
similar provisions of applicable state law, and no provision of this Agreement
shall be construed to sanction or approve such an election.

(d) Notices. The Tax Matters Partner shall take such action as may be necessary
to cause each Member to become a “notice partner” within the meaning of section
6223 of the Code and shall inform each Member of all significant matters that
may come to its attention in its capacity as Tax Matters Partner by giving
notice thereof on or before the thirtieth (30th) Business Day after becoming
aware and, within that time, shall forward to each other Member copies of all
significant written communications it may receive in that capacity. The Tax
Matters Partner may not take any action contemplated by sections 6222 through
6232 of the Code without the consent of a Majority.

(e) Filing of Returns. The Tax Matters Partner shall file all tax returns in a
timely manner, provide all Members, upon request, access to accounting and tax
information and schedules as shall be necessary for the preparation of such
Member of its income tax returns and such Member’s tax information reporting
requirements, provide all Members with a draft of the return for their review
and comment no later than February 1st of the year following, and provide all
Members with a final return for the preparation of their federal and state
returns no later than September 1st of the year following. The Company shall
bear all the costs of the preparation of all tax returns and related record
keeping and all costs or expenses incurred in connection with any audits of such
returns.

ARTICLE 12

MISCELLANEOUS

12.1 Notices. All notices, consents, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
delivered on the

 

-35-



--------------------------------------------------------------------------------

date of receipt if (a) delivered personally; (b) telecopied or telexed with
transmission confirmed; (c) mailed by registered or certified mail return
receipt requested; or (d) delivered by a recognized commercial courier to the
Member as follows (or to such other address as any Member shall have last
designated by written notice to the other Members):

If to the Company:

Overland Pass Pipeline Company LLC

c/o ONEOK Overland Pass Holdings, L.L.C.

100 W. 5th Street, Suite 1800

Tulsa, OK 74103

Attention: President

Fax: 918-588-7961

Phone: 918-588-7930

with copies to (which shall not constitute notice):

ONEOK, Inc.

100 W. 5th Street, Suite 1800

Tulsa, OK 74103

Attention: John R. Barker

Fax: 918-588-7971

Phone: 918-588-7946

If to the Williams Member:

Williams Field Services Company, LLC

One Williams Center

Tulsa, OK 74172

Attention: Senior Vice President

Fax: 918 573-9375

Phone: 918 573-2398

with copies to (which shall not constitute notice):

The Williams Companies, Inc.

One Williams Center

Tulsa, OK 74172

Attention: Associate General Counsel – Midstream

Fax: 918-573-4503

Phone: 918-573-0816

If to the ONEOK Member:

ONEOK Overland Pass Holdings, L.L.C.

100 W. 5th Street, Suite 1800

Tulsa, OK 74103

 

-36-



--------------------------------------------------------------------------------

Attention: President

Fax: 918-588-7961

Phone: 918-588-7930

with copies to (which shall not constitute notice):

ONEOK, Inc.

100 W. 5th Street, Suite 1800

Tulsa, OK 74103

Attention: John R. Barker

Fax: 918-588-7971

Phone: 918-588-7946

and

Gable & Gotwals

100 W. 5th Street, Suite 1100

Tulsa, OK 74103

Attention: Stephen W. Lake

Fax: 918-595-4990

Phone: 918-595-4833

12.2 Amendment. This Agreement, including this Section 12.2 and the Schedules
and Exhibits hereto, shall not be amended or modified except by an instrument in
writing signed by or on behalf of all of the Members.

12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware as applied to
contracts made and performed within the State of Delaware, without regard to
principles of conflict of Laws.

12.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Members and their respective permitted successors and assigns.

12.5 No Third Party Rights. Nothing in this Agreement shall create or be deemed
to create any third party beneficiary rights in any Person or entity not party
to this Agreement, except that the Company Indemnitees and Member Indemnitees
are third party beneficiaries to Article 6 of this Agreement and their rights
are subject to the terms of such Article 6.

12.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

12.7 Invalidity. If any of the provisions of this Agreement, including the
Schedules, is held invalid or unenforceable, such invalidity or unenforceability
shall not affect in any way the validity or enforceability of any other
provision of this Agreement. In the event any provision is held invalid or
unenforceable, the Members shall attempt to agree on a valid or enforceable
provision which shall be a reasonable substitute for such invalid or
unenforceable provision in

 

-37-



--------------------------------------------------------------------------------

light of the tenor of this Agreement and, on so agreeing, shall incorporate such
substitute provision in this Agreement.

12.8 Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, together with the other Transaction Documents, contains the entire
agreement among the Members hereto with respect to the subject matter hereof and
all prior or contemporaneous understandings and agreements shall merge herein.
There are no additional terms, whether consistent or inconsistent, oral or
written, which are intended to be part of the Members’ understandings which have
not been incorporated into this Agreement, the Exhibits, the Schedules or the
other Transaction Documents.

12.9 Expenses. Except as the Members may otherwise agree or as otherwise
provided herein, each Member shall bear its respective fees, costs and expenses
in connection with this Agreement and the transactions contemplated hereby.

12.10 Waiver. No waiver by any Member, whether express or implied, of any right
under any provision of this Agreement shall constitute a waiver of such Member’s
right at any other time or a waiver of such Member’s rights under any other
provision of this Agreement unless it is made in writing and signed by a duly
authorized officer of the Member waiving the condition. No failure by any Member
hereto to take any action with respect to any breach of this Agreement or
Default by another Member shall constitute a waiver of the former Member’s right
to enforce any provision of this Agreement or to take action with respect to
such breach or Default or any subsequent breach or Default by such later Member.

12.11 Dispute Resolution

(a) Scope. The procedures specified in this Section 12.11 shall be the sole and
exclusive procedures for the resolution of disputes between the Members arising
out of or relating to this Agreement; provided, however, that a Member may file
a complaint for statute of limitations and/or to seek a preliminary injunction
or other provisional judicial relief, if in its sole judgment such action is
necessary. Despite such action, the Members will continue to participate in good
faith in the procedures specified in this Section 12.11. All applicable statutes
of limitation and defenses based upon the passage of time shall be tolled while
the procedures specified in this Section 12.11 are pending. The Members will
take such action, if any, required to effectuate such tolling. Mediators and
arbitrators shall have experience relevant to the subject matter of the dispute
before them.

(b) Senior Party Negotiation. The Members shall attempt in good faith to resolve
any dispute arising out of or relating to this Agreement promptly by negotiation
between management representatives who have authority to settle the controversy
and who are at least one level above the persons with direct responsibility for
administration of this Agreement and who have been unsuccessfully involved with
the dispute up to this point. Any Member may give the other Member written
notice of any dispute (“Notice of Dispute”). Within twenty (20) days after
delivery of the Notice of Dispute, the receiving Member shall submit to the
other a written response. The notice and the response shall include (a) a
statement of each Member’s position and a summary of arguments supporting that
position, and (b) the name and title of the officer or executive who will
represent that Member and of any other person who will accompany such

 

-38-



--------------------------------------------------------------------------------

officer or executive. Within ten (10) days after delivery of the written
response, the representatives of both Members shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the dispute. All negotiations pursuant to this
clause are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.

(c) Mediation.

If the dispute has not been resolved within ten (10) days of the meeting of the
management representatives, or if the management representatives fail to meet
within thirty (30) days of the disputing party’s notice, and the parties do not
otherwise agree to extend the time for negotiation, either party may initiate
mediation of the dispute by giving the other party written notice setting forth
such party’s request to submit the dispute to mediation. The mediation shall be
conducted in accordance with the CPR Mediation Procedure then currently in
effect. The parties shall have ten (10) days from the date the mediation notice
is received to agree upon a mediator. If the parties are unable to agree, the
mediator will be selected by CPR on motion by either party. The mediation shall
be conducted in Tulsa, Oklahoma. Each Party shall bear one-half of the costs of
the mediation, except that each party shall bear the costs of its discovery and
preparation, attorneys, experts, and witnesses. All mediations under this
Section 12.11(c) are confidential and shall be treated as compromise and
settlement negotiations for purposes of the applicable rules of evidence.

(d) Arbitration.

Any dispute arising out of or relating to this Agreement, including the breach,
termination or validity thereof, which has not been resolved through the
procedures provided in subsections (b) or (c) above, shall be finally resolved
by arbitration in accordance with the rules for non-administered arbitration of
the International Institute for Conflict Prevention and Resolution (the “CPR
Rules”) then currently in effect. Either Member may initiate such arbitration
proceedings fifteen (15) days or more after the initial mediation session, to
the extent the parties have not otherwise agreed to extend the time for
mediation or resolved the dispute. The arbitration shall be conducted by (i) by
a sole arbitrator if the dispute involves less than $500,000, and (ii) by a
panel of three independent and impartial arbitrators if the dispute involves in
excess of $500,000. All arbitrators shall be agreed upon by the parties or,
failing such agreement, shall be appointed under the CPR Rules. The arbitration
will proceed in accordance with the CPR Rules and shall be conducted in Tulsa,
Oklahoma. The Parties agree that any arbitration shall be kept confidential and
any element of such arbitration (including but not limited to any pleadings,
briefs or other documents submitted or exchanged, any testimony or other oral
submissions, and any awards) shall not be disclosed beyond the arbitral
tribunal, the parties, their counsel and any persons necessary to conduct the
arbitration, except as may be required in recognition and enforcement
proceedings, if any, or in order to satisfy disclosure obligations imposed by
any Applicable Law. The parties agree to cooperate in providing each other with
all discovery, including but not limited to the exchange of documents and
depositions reasonably related to the issues in the arbitration. If the parties
are unable to agree on any matter relating to such discovery, any such
difference shall be determined by the arbitrators. The award of the arbitrators
shall be final and binding upon the Parties, and shall not be subject to any
appeal or review. Judgment upon the award may be obtained and entered in any
federal or state

 

-39-



--------------------------------------------------------------------------------

court of competent jurisdiction. The parties shall submit to the non-exclusive
personal jurisdiction of the federal and state courts sitting in Tulsa, Oklahoma
for the limited purpose of enforcing this arbitration agreement (including,
where appropriate, issuing injunctive relief) or any award resulting from
arbitration pursuant to this Section 12.11. The arbitrators shall have the
discretion to grant the prevailing party in any arbitration attorneys’ fees and
costs and make the non-prevailing party responsible for all expenses of the
arbitration.

(e) Continued Performance.

Each Member is required to continue to perform its obligations under this
Agreement pending final resolution of any dispute arising out of or relating to
this Agreement, unless to do so would be impossible or impracticable under the
circumstances. The requirements of this Section 12.11 shall not be deemed a
waiver of any right of termination under this Agreement.

12.12 Disclosure. Each Member is acquiring its Interest in the Company based
upon its own independent investigation, and the exercise by such Member of its
rights and the performance of its obligations under this Agreement are based
upon its own investigation, analysis and expertise. Each Member’s acquisition of
its Interest in the Company is being made for its own account for investment,
and not with a view to the sale or distribution thereof.

12.13 Brokers and Finder. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of any Member in such manner as to give rise to
any valid claim against any Member for any brokerage or finder’s commission, fee
or similar compensation.

12.14 Further Assurances. The Members shall provide to each other such
information with respect to the transactions contemplated hereby as may be
reasonably requested and shall execute and deliver to each other such further
documents and take such further action as may be reasonably requested by any
Member to document, complete or give full effect to the terms and provisions of
this Agreement and the transactions contemplated herein.

12.15 Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
interpretation of any provision hereof.

12.16 Waiver of Certain Damages. Each of the Members (individually, and on
behalf of the Company) waives any right to recover any damages, including
consequential or punitive damages, in excess of actual damages from any other
Member or the Company in connection with a default under this Agreement.

12.17 Reserved.

12.18 Confidentiality. Except as required by law, neither the Williams Member
nor the ONEOK Member shall disclose any commercially sensitive terms or
conditions of this Agreement or commercially sensitive information of the
Company without the prior written consent of the other Member, which consent
shall not be unreasonably withheld, delayed or conditioned. To the extent any
Member obtains commercially sensitive or otherwise confidential information from
or about another Member, such information shall not be disclosed to any other

 

-40-



--------------------------------------------------------------------------------

Person. This Section 12.18 shall not apply to information that is readily
ascertainable from public or published information or trade sources or is
received by the disclosing Member from a third party having no obligation of
confidentiality with respect to such information. A Member may disclose, without
such consent, any term or condition of this Agreement or commercially sensitive
Company information to its Affiliates, and its outside consultants on a need to
know basis, and after advising such persons and entities of the confidentiality
obligations hereunder, and such Member shall be responsible for any unauthorized
disclosure of information by any such persons and entities. The ONEOK Member and
the Williams Member agree that the Company may disclose the fact of a Pipeline
Re-route and the details of such Pipeline Re-route as necessary to permit
calculation of the adjustment to the fee under that Transportation Agreement
between the Company and Williams Power Company, Inc. dated of even date
herewith.

ARTICLE 13

FORCE MAJEURE

13.1 Excuse by Force Majeure. If the Company is rendered unable, wholly or in
part, by Force Majeure to construct the Overland Pass Pipeline in accordance
with this Agreement, then the Company shall give prompt written notice to the
Williams Member of the Force Majeure, stating facts supporting such claim of
inability to perform. Thereupon, the Company’s obligation to construct the
Overland Pass Pipeline in accordance with this Agreement and the ONEOK Member’s
obligation to contribute the Pipeline Costs, each only as so affected, shall be
suspended during the continuation of an inability so caused, but for no longer
period, but this Agreement shall otherwise remain unaffected. The Company shall
use due diligence to remove the cause, where commercially practicable, with all
reasonable dispatch; provided, however, that this provision shall not require
the settlement of strikes, lockouts, or other labor difficulty of the party
involved, when such course is determined inadvisable by the party having the
difficulty. The ONEOK Member shall contribute all cash Capital Contributions
necessary to permit the Company to meet the foregoing obligation to cure the
cause of the Force Majeure.

13.2 Definition of Force Majeure. The term “Force Majeure,” as employed herein,
shall mean any event or occurrence beyond the reasonable control of the Company,
the ONEOK Member and/or the ONEOK Member’s Affiliates that prevents in whole or
in part the performance by the Company of its obligation to construct the
Overland Pass Pipeline, including but not limited to strikes, lockouts, or other
industrial disturbances, wars, sabotage, terrorism, blockades, insurrections, or
acts of the public enemy; epidemics, landslides, lightning, earthquakes,
tornadoes, loss of utilities, fires, explosions, storms, floods, washouts, or
other acts of God; arrests or restraints of governments and people; riots or
civil disturbances, failures, disruptions, breakdowns, or accidents to
machinery, facilities, or lines of pipe (whether owned, leased or rented);
freezing of lines; embargoes, priorities, expropriation, or condemnation by
government or governmental authorities; interference by civil or military
authorities. The Company shall not be entitled to the benefit of Force Majeure
under any or all of the following circumstances:

 

  i. to the extent the failure was caused by the sole negligence of the Company,
the ONEOK Member and/or the ONEOK Member’s Affiliates;

 

-41-



--------------------------------------------------------------------------------

  ii. the ability of the Company, the ONEOK Member and/or the ONEOK Member’s
Affiliates to obtain a better consideration for performance;

 

  iii. the loss of markets; or

 

  iv. economic hardship.

A third party’s event of Force Majeure preventing the performance of a party
hereunder shall be deemed an event of Force Majeure for such party for all
purposes herein.

*     *     *     *     *

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members hereto have executed this Agreement as of the
date first set forth above.

 

WILLIAMS FIELD SERVICES COMPANY, LLC By:  

/s/ Alan S. Armstrong

Name:   Alan S. Armstrong Title:   Senior Vice President and General Manager
ONEOK OVERLAND PASS HOLDINGS, L.L.C. By:  

/s/ John W. Gibson

Name:   John W. Gibson Title:   President